

Exhibit 10.1



--------------------------------------------------------------------------------













STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.








$75,000,000 4.10% Senior Guaranteed Notes, Series A, due June 13, 2025
$100,000,000 4.27% Senior Guaranteed Notes, Series B, due June 13, 2028




______________


NOTE PURCHASE AGREEMENT


______________




Dated as of April 10, 2018











--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION
HEADING
PAGE


 
 
 
SECTION 1.
AUTHORIZATION OF NOTES; AFFILIATE GUARANTIES
1


 
 
 
Section 1.1.
Authorization of Notes
1


Section 1.2.
Affiliate Guaranties
1


 
 
 
SECTION 2.
SALE AND PURCHASE OF NOTES
1


 
 
 
SECTION 3.
CLOSING
1


 
 
 
SECTION 4.
CONDITIONS TO CLOSING
2


 
 
 
Section 4.1.
Representations and Warranties
2


Section 4.2.
Performance; No Default
2


Section 4.3.
Compliance Certificates
2


Section 4.4.
Opinions of Counsel
3


Section 4.5.
Purchase Permitted By Applicable Law, Etc.
3


Section 4.6.
Sale of Other Notes
3


Section 4.7.
Payment of Special Counsel Fees
3


Section 4.8.
Private Placement Number
3


Section 4.9.
Changes in Corporate Structure
3


Section 4.10.
Funding Instructions
3


Section 4.11.
Proceedings and Documents
4


Section 4.12.
Affiliate Guaranties
4


 
 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE PARENT AND ISSUER
4


 
 
 
Section 5.1.
Organization; Power and Authority
4


Section 5.2.
Authorization, Etc.
4


Section 5.3.
Disclosure
4


Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
5


Section 5.5.
Financial Statements; Material Liabilities
5


Section 5.6.
Compliance with Laws, Other Instruments, Etc.
5


Section 5.7.
Governmental Authorizations, Etc.
5


Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
5


Section 5.9.
Taxes
6


Section 5.10.
Title to Property; Leases
6


Section 5.11.
Licenses, Permits, Etc.
6


Section 5.12.
Compliance with ERISA
6


Section 5.13.
Private Offering by the Issuer
7


Section 5.14.
Use of Proceeds; Margin Regulations
7


Section 5.15.
Existing Indebtedness; Future Liens
7


Section 5.16.
Foreign Assets Control Regulations, Etc.
8


Section 5.17.
Status under Certain Statutes
9


Section 5.18.
Environmental Matters
9


Section 5.19.
REIT Status
10





‑i‑



--------------------------------------------------------------------------------





Section 5.20.
Senior Debt Status
10


Section 5.21.
Guarantors
10


 
 
 
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
10


 
 
 
Section 6.1.
Purchase for Investment
10


Section 6.2.
Source of Funds
10


 
 
 
SECTION 7.
INFORMATION AS TO PARENT AND ISSUER
11


 
 
 
Section 7.1.
Financial and Business Information
11


Section 7.2.
Officer’s Certificate
13


Section 7.3.
Visitation
14


Section 7.4.
Electronic Delivery
14


 
 
 
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
15


 
 
 
Section 8.1.
Maturity
15


Section 8.2.
Optional Prepayments with Make Whole Amount
15


Section 8.3.
Allocation of Partial Prepayments
15


Section 8.4.
Maturity; Surrender, Etc.
15


Section 8.5.
Purchase of Notes
15


Section 8.6.
Make Whole Amount
16


Section 8.7.
Payments Due on Non Business Days
17


Section 8.8.
Change of Control
17


 
 
 
SECTION 9.
AFFIRMATIVE COVENANTS
18


 
 
 
Section 9.1.
Compliance with Law
18


Section 9.2.
Insurance
18


Section 9.3.
Maintenance of Properties
18


Section 9.4.
Payment of Taxes and Claims
18


Section 9.5.
Corporate Existence, Etc.
18


Section 9.6.
Books and Records
18


Section 9.7.
Additional Guarantors
19


Section 9.8.
Priority of Obligations
19


 
 
 
SECTION 10.
NEGATIVE COVENANTS.
20


 
 
 
Section 10.1.
Transactions with Affiliates
20


Section 10.2.
Merger, Consolidation, Etc.
20


Section 10.3.
Line of Business
20


Section 10.4.
Terrorism Sanctions Regulations
21


Section 10.5.
Liens
21


Section 10.6.
Financial Covenants
21


Section 10.7.
Negative Pledge; Indebtedness
23


Section 10.8.
Investments
23


 
 
 
SECTION 11.
EVENTS OF DEFAULT
24


 
 
 



‑ii‑



--------------------------------------------------------------------------------





SECTION 12.
REMEDIES ON DEFAULT, ETC
26


 
 
 
Section 12.1.
Acceleration
26


Section 12.2.
Other Remedies
26


Section 12.3.
Rescission
26


Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc.
26


 
 
 
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
27


 
 
 
Section 13.1.
Registration of Notes
27


Section 13.2.
Transfer and Exchange of Notes
27


Section 13.3.
Replacement of Notes
27


 
 
 
SECTION 14.
PAYMENTS ON NOTES
28


 
 
 
Section 14.1.
Place of Payment
28


Section 14.2.
Home Office Payment
28


 
 
 
SECTION 15.
EXPENSES, ETC
28


 
 
 
Section 15.1.
Transaction Expenses
28


Section 15.2.
Survival
28


 
 
 
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
28


 
 
 
SECTION 17.
AMENDMENT AND WAIVER
29


 
 
 
Section 17.1.
Requirements
29


Section 17.2.
Solicitation of Holders of Notes
29


Section 17.3.
Binding Effect, Etc.
29


Section 17.4.
Notes Held by Issuer, Etc.
30


 
 
 
SECTION 18.
NOTICES
30


 
 
 
SECTION 19.
REPRODUCTION OF DOCUMENTS
30


 
 
 
SECTION 20.
CONFIDENTIAL INFORMATION
30


 
 
 
SECTION 21.
SUBSTITUTION OF PURCHASER
31


 
 
 
SECTION 22.
MISCELLANEOUS
32


 
 
 
Section 22.1.
Successors and Assigns
32


Section 22.2.
Accounting Terms
32


Section 22.3.
Severability
32


Section 22.4.
Construction, Etc.
32


Section 22.5.
Counterparts
32


Section 22.6.
Governing Law
32


Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial
32


 
 
 
Signature
 
34





‑iii‑



--------------------------------------------------------------------------------





Schedule A-
Defined Terms
Schedule 1-A-
Form of 4.10% Senior Guaranteed Note, Series A, due June 13, 2025
Schedule 1-B-
Form of 4.27% Senior Guaranteed Notes, Series B, due June 13, 2028
Schedule 4.4(a) -
Form of Opinion of Special Counsel for the Parent and the Issuer
Schedule 4.4(b) -
Form of Opinion of Special Counsel for the Purchasers
Schedule 5.3-
Disclosure Materials
Schedule 5.4-
Subsidiaries of the Parent and Issuer and Ownership of Subsidiary Stock;
Affiliates
Schedule 5.5-
Financial Statements
Schedule 5.15-
Existing Indebtedness
Schedule B-
Information Relating to Purchasers
Schedule C‑1-
Form of Parent Guaranty
Schedule C‑2-
Form of Subsidiary Guaranty
Schedule 9.7-
Form of Guarantor Release





‑iv‑



--------------------------------------------------------------------------------






STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
C/O STAG INDUSTRIAL, INC.
1 FEDERAL STREET, 23RD FLOOR
BOSTON, MASSACHUSETTS 02110


$75,000,000 4.10% SENIOR GUARANTEED NOTES, SERIES A, DUE JUNE 13, 2025
$100,000,000 4.27% SENIOR GUARANTEED NOTES, SERIES B, DUE JUNE 13, 2028






April 10, 2018




TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE B HERETO:
Ladies and Gentlemen:
STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(together with any successor thereto that becomes a party hereto pursuant to
Section 10.2, the “Issuer”) and STAG INDUSTRIAL, INC., a Maryland corporation
(the “Parent”), agree with each of the Purchasers as follows:
SECTION 1.
AUTHORIZATION OF NOTES; AFFILIATE GUARANTIES    .

Section 1.1.    Authorization of Notes. The Issuer will authorize the issue and
sale of (i) $75,000,000 aggregate principal amount of its 4.10% Senior
Guaranteed Notes, Series A, due June 13, 2025 (the “Series A Notes”) and (ii)
$100,000,000 aggregate principal amount of its 4.27% Senior Guaranteed Notes,
Series B, due June 13, 2028 (the “Series B Notes” and together with the Series A
Notes, the “Notes,” such term to include any amendments, restatements or
modifications from time to time pursuant to Section 17 and including any such
notes issued in substitution therefor pursuant to Section 13). The Series A
Notes and the Series B Notes shall be substantially in the form set out in
Schedule 1-A and 1-B, respectively. Certain capitalized and other terms used in
this Agreement are defined in Schedule A. References to a “Schedule” are
references to a Schedule attached to this Agreement unless otherwise specified.
References to a “Section” are references to a Section of this Agreement unless
otherwise specified.
Section 1.2.    Affiliate Guaranties    . The payment by the Issuer of all
amounts due with respect to the Notes and the performance by the Issuer of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Parent and certain of its and the Issuer’s Subsidiaries
pursuant to (i) the guaranty agreement of the Parent substantially in the form
of Schedule C‑1 attached hereto and (ii) the guaranty agreement of certain of
the Issuer’s Subsidiaries substantially in the form of Schedule C‑2 attached
hereto and made a part hereof (each as the same may be amended, modified,
extended or renewed, the “Affiliate Guaranties”).
SECTION 2.
SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Issuer will issue and
sell to each Purchaser and each Purchaser will purchase from the Issuer, at the
Closing as provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule B at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non‑performance of any obligation by any other
Purchaser hereunder.
SECTION 3.
CLOSING.

This Agreement shall be executed and delivered in advance of the Closing at the
offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois
60603 on April 10, 2018.





--------------------------------------------------------------------------------







The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 8:00 a.m., central time, at a closing (the “Closing”) on
June 13, 2018, or on such other Business Day thereafter on or prior to June 15,
2018 as may be agreed upon by the Issuer and the Purchasers. On the date of the
Closing the Issuer will deliver to each Purchaser the Notes to be purchased by
such Purchaser in the form of a single Note of each series to be purchased (or
such greater number of Notes in denominations of at least $500,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Issuer or its order of immediately available funds in the
amount of the Purchase Price therefor by wire transfer of immediately available
funds for the account of the Issuer to account number 004636866999 at Bank of
America, Boston, MA; Account Name:  STAG Industrial Operating Partnership, L.P.
Checking; ABA Routing:  026009593 (Wires Only); ABA Routing:  011000138
(EFT/ACH); Account Type:  Checking Account (the “Issuer Account”).
If at the Closing the Issuer shall fail to tender the applicable Notes to any
Purchaser as provided above in this Section 3, or any of the conditions to the
Closing specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s satisfaction or such failure by the
Issuer to tender such Notes.
SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties. (a) The representations and
warranties of the Parent and the Issuer in this Agreement shall be correct when
made and at the time of the Closing.
(b)    The representations and warranties in this Agreement with respect to the
other Guarantors shall be correct when made and at the time of the Closing.
Section 4.2.    Performance; No Default. (a) The Parent and the Issuer shall
have performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing and from the date of this Agreement to the Closing assuming that
Sections 9 and 10 are applicable from the date of this Agreement. From the date
of this Agreement until the Closing, before and after giving effect to the issue
and sale of the applicable Notes (and the application of the proceeds thereof as
contemplated by Section 5.14 to be made at the Closing), no Default or Event of
Default shall have occurred and be continuing, and no Change of Control shall
have occurred. Neither the Parent, the Issuer nor any Subsidiary thereof shall
have entered into any transaction since the date of the Memorandum that would
have been prohibited by Section 10 had such Section applied since such date.
(b)    Each Guarantor shall have performed and complied with all agreements and
conditions contained in this Agreement or the applicable Affiliate Guaranty
required to be performed and complied with by it prior to or at the Closing and
from the date of this Agreement to the Closing assuming that Sections 9 and 10
are applicable from the date of this Agreement. From the date of this Agreement
until the Closing, before and after giving effect to the issue and sale of the
applicable Notes (and the application of the proceeds thereof as contemplated by
Section 5.14 to be made at the Closing), no Default or Event of Default shall
have occurred and be continuing, and no Change of Control shall have occurred.
Neither the Parent nor any Subsidiary shall have entered into any transaction
since the date of the Memorandum that would have been prohibited by Section 10
had such Section applied since such date.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate. The Parent and the Issuer shall have each
delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1(a), 4.2(a) and
4.9 have been fulfilled.


‑2‑

--------------------------------------------------------------------------------







(b)    Guarantor Officer’s Certificate. Each other Guarantor shall have
delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Section 4.1(b), 4.2(b) and
4.9 have been fulfilled as to such Guarantor.
(c)    Secretary’s Certificate. The Parent shall have delivered to such
Purchaser, for itself and on behalf of the Issuer, a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to the resolutions attached thereto and other corporate proceedings relating to
the authorization, execution and delivery of the Notes, this Agreement and the
Affiliate Guaranty of the Parent.
(d)    Guarantor Officer’s Certificate. Each other Guarantor shall have
delivered to such Purchaser a certificate of an authorized officer, dated the
date of the Closing, certifying as to the resolutions attached thereto and other
legal proceedings relating to the authorization, execution and delivery of the
applicable Affiliate Guaranty.
(e)    Certificates. The certificates provided under this Section 4.3 may be
combined and delivered as one or more certificates.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from DLA Piper LLP (US), counsel for the Parent, the Issuer and the
other Guarantors, covering the matters set forth in Schedule 4.4(a) and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request (and the Parent and the Issuer
hereby instruct its counsel to deliver such opinion to the Purchasers) and
(b) from Chapman and Cutler LLP, the Purchasers’ special counsel in connection
with such transactions, substantially in the form set forth in Schedule 4.4(b)
and covering such other matters incident to such transactions as such Purchaser
may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Issuer shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule B.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Issuer shall have paid on or before the date of this Agreement and the date
of the Closing the fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4 to the extent reflected in a statement of
such counsel rendered to the Issuer at least one Business Day prior to the date
of the Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of Notes.
Section 4.9.    Changes in Corporate Structure. Neither the Parent, the Issuer
nor any Subsidiary Guarantor shall have changed its jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Issuer confirming


‑3‑

--------------------------------------------------------------------------------







the information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
Section 4.11.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
Section 4.12.    Affiliate Guaranties. The Affiliate Guaranties shall have been
executed and delivered by each Guarantor and shall be in full force and effect.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE ISSUER.

The Parent and the Issuer, jointly and severally, represents and warrants to
each Purchaser that:
Section 5.1.    Organization; Power and Authority. The Parent, the Issuer and
each Subsidiary Guarantor is duly organized or formed, validly existing, as
applicable, and in good standing under the laws of its jurisdiction of its
incorporation or organization, and is duly qualified as a foreign entity and is
in good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Parent, the Issuer and
each Subsidiary Guarantor has the power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact and to execute and deliver the Note
Documents to which it is a party and to perform the provisions thereof.
Section 5.2.    Authorization, Etc. Each Note Document has been duly authorized
by all necessary corporate action on the part of the Parent, the Issuer and each
Subsidiary Guarantor, and constitutes (excluding the Notes), and the Notes upon
execution and delivery thereof by the Issuer will constitute, a legal, valid and
binding obligation of the Parent, the Issuer or Subsidiary Guarantor, as
applicable, enforceable against the Parent, the Issuer or Subsidiary Guarantor,
as applicable, in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. The Issuer, through its agent, Merrill Lynch,
Pierce, Fenner and Smith Incorporated, has delivered to each Purchaser a copy of
an Offering Memorandum, dated February 22, 2018 including the documents
incorporated by reference therein, (the “Memorandum”), relating to the
transactions contemplated hereby. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Parent, the Issuer and their Subsidiaries. This Agreement, the
Memorandum, the financial statements listed in Schedule 5.5 and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Parent and the Issuer prior to March 14, 2018 in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (this Agreement,
the Memorandum and such documents, certificates or other writings and such
financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2017, there has been no change in the financial
condition, operations, business, properties or prospects of the Parent, Issuer
or any Subsidiary except changes that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Parent or the Issuer that could reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents; provided that no representation is made as to any
projections included in the Disclosure Documents other than that such
projections are based on information that the Parent, Issuer, and their
Subsidiaries reasonably believe to be accurate and were calculated in a manner
that the Parent, Issuer, and their Subsidiaries believe to be reasonable.


‑4‑

--------------------------------------------------------------------------------







Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists as of April 10, 2018 of (i) the Parent’s and the Issuer’s
Subsidiaries, showing, as to each Subsidiary, the name thereof, the jurisdiction
of its organization, and the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Parent, the Issuer
and each other Subsidiary, (ii) the Parent’s and the Issuer’s Affiliates, other
than Subsidiaries, and (iii) the Parent’s and the Issuer’s directors and senior
officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Parent,
the Issuer and their Subsidiaries have been validly issued, are fully paid and
non‑assessable and are owned by the Parent, the Issuer or another Subsidiary
free and clear of any Lien that is prohibited by this Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Parent, the Issuer or any of their
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Parent has
delivered to each Purchaser copies of the financial statements of the Parent
listed on Schedule 5.5. All of such financial statements (including in each case
the related schedules and notes) fairly present in all material respects the
consolidated financial position of the Parent and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year‑end adjustments). The
Parent, the Issuer and their Subsidiaries do not have any Material liabilities
that are not disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Parent, the Issuer or any of their Subsidiaries
of any Note Document to which it is a party will not (i) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien in respect of any property of the Parent, the Issuer or any of their
Subsidiaries under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by‑laws, shareholders agreement or
any other agreement or instrument to which the Parent, the Issuer or any of
their Subsidiaries is bound or by which the Parent, the Issuer or any of their
Subsidiaries or any of their respective properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to the Parent, the Issuer or any of their
Subsidiaries or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Parent, the Issuer or
any of their Subsidiaries.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Parent, the Issuer or any of their Subsidiaries of any Note Document.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Parent, the Issuer or any of their Subsidiaries,
threatened against or affecting the Parent, the Issuer or any of their
Subsidiaries or any property of the Parent, the Issuer


‑5‑

--------------------------------------------------------------------------------







or any of their Subsidiaries in any court or before any arbitrator of any kind
or before or by any Governmental Authority that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Neither the Parent, the Issuer nor any of their Subsidiaries is (i) in
default under any agreement or instrument to which it is a party or by which it
is bound, (ii) in violation of any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including, without limitation, Environmental Laws, the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16), which
default or violation could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 5.9.    Taxes. Each of the Parent, the Issuer and each of their
Subsidiaries has filed all tax returns that are required to have been filed in
any jurisdiction, and has paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Parent, the Issuer or their Subsidiaries, as the case
may be, has established adequate reserves in accordance with GAAP. Neither the
Parent nor the Issuer knows of any basis for any other tax or assessment that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Parent, the Issuer and each of their Subsidiaries in respect of U.S. federal,
state or other taxes for all fiscal periods are adequate. The U.S. federal
income tax liabilities of the Parent, the Issuer and their Subsidiaries have
been finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2013.
Section 5.10.    Title to Property; Leases. Each of the Parent, the Issuer and
their Subsidiaries has good and sufficient title in fee simple to, or valid
leasehold interests in, their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Parent, the Issuer or any Subsidiary after such date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc. (a) The Parent, the Issuer and their
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others.
(b)    To the best knowledge of the Parent and the Issuer, no product or service
of the Parent, the Issuer or any of their Subsidiaries infringes in any material
respect any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person.
(c)    To the best knowledge of the Parent and the Issuer, there is no Material
violation by any Person of any right of the Parent, the Issuer or any of their
Subsidiaries with respect to any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Parent, the Issuer or any of their
Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) Each of the Parent, the Issuer and
each ERISA Affiliate has operated and administered each Plan in compliance with
all applicable laws except for such instances of noncompliance as have not
resulted in and could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Neither the Parent, the Issuer
nor any ERISA Affiliate has incurred any liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans (as defined in section 3 of ERISA), and no event, transaction or
condition has occurred or exists that could, individually or in the aggregate,
reasonably be expected to result in the incurrence of any such liability by the
Parent, the Issuer or any ERISA Affiliate, or in the imposition of any Lien on
any of the rights, properties or assets of the Parent, the Issuer or any ERISA


‑6‑

--------------------------------------------------------------------------------







Affiliate, in either case pursuant to Title I or IV of ERISA or to
section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
liabilities or Liens as would not be individually or in the aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $1,000,000 in the case of any
single Plan and by more than $5,000,000 in the aggregate for all Plans. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.
(c)    The Parent, the Issuer and their ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Parent’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715‑60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Parent, the Issuer and their Subsidiaries is
not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Parent and the Issuer to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Issuer. Neither the Issuer, the Parent
nor anyone acting on behalf of the Issuer and the Parent has offered the Notes
or any similar Securities for sale to, or solicited any offer to buy the Notes
or any similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and not more than fifty (50)
other Institutional Investors, each of which has been offered the Notes at a
private sale for investment. Neither the Parent, the Issuer nor anyone acting on
their behalf has taken, or will take, any action that would subject the issuance
or sale of the Notes to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Issuer will apply the
proceeds of the sale of the Notes hereunder as set forth in the Memorandum. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Issuer in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Parent
and its Subsidiaries and the Parent does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Parent, the Issuer and their Subsidiaries as of December 31,
2017 (including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranties thereof), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Parent, the
Issuer or their Subsidiaries. None of the Parent, the Issuer nor any Subsidiary
is in default and no waiver of default is currently in effect, in the payment of


‑7‑

--------------------------------------------------------------------------------







any principal or interest on any Indebtedness of the Parent, the Issuer or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Parent, the Issuer or any Subsidiary that would permit (or that with notice
or the lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15, as of December 31, 2017, none of
the Parent, the Issuer nor any Subsidiary of the Parent or the Issuer has agreed
or consented to cause or permit any of its property, whether now owned or
hereafter acquired, to be subject to a Lien that secures Indebtedness or to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness, and since such date there have been (i) no
Material changes in such Liens or such Indebtedness and (ii) no new Material
Liens or Material Indebtedness secured by Liens have been incurred.
(c)    None of the Parent, the Issuer nor any Subsidiary of the Parent or the
Issuer is a party to, or otherwise subject to any provision contained in, any
instrument evidencing Indebtedness of the Parent, the Issuer or such Subsidiary,
any agreement relating thereto or any other agreement (including, but not
limited to, its charter or any other organizational document) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Indebtedness
of the Parent, the Issuer or any Subsidiary, except as disclosed in
Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) None of the
Parent, the Issuer nor any Controlled Entity is (i) a Person whose name appears
on the list of Specially Designated Nationals and Blocked Persons published by
the Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “Economic Sanctions”) (each OFAC
Listed Person, each other Person, entity, organization and government of a
country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Parent, the Issuer nor any Controlled Entity has been
notified that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is subject to Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Parent, the Issuer or any Controlled Entity, directly
or indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of Economic
Sanctions.
(c)    Neither the Parent, the Issuer nor any Controlled Entity (i) has been
found in violation of, charged with, or convicted of, money laundering, drug
trafficking, terrorist‑related activities or other money laundering predicate
crimes under the Currency and Foreign Transactions Reporting Act of 1970
(otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti‑Money Laundering Laws”) or any Economic Sanctions violations, (ii) to the
Issuer’s actual knowledge after making due inquiry, is under investigation by
any Governmental Authority for possible violation of Anti‑Money Laundering Laws
or any Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti‑Money Laundering Laws or any Economic Sanctions, or (iv) has had
any of its funds seized or forfeited in an action under any Anti‑Money
Laundering Laws. The Parent and the Issuer have established procedures and
controls which they reasonably believes are adequate (and otherwise comply with
applicable law) to ensure that the Parent, the Issuer and each Controlled Entity
is and will continue to be in compliance with all applicable current and future
Anti‑Money Laundering Laws and Economic Sanctions.


‑8‑

--------------------------------------------------------------------------------







(d)    (1) Neither the Parent, the Issuer nor any Controlled Entity (i) has been
charged with, or convicted of bribery or any other anti‑corruption related
activity under any applicable law or regulation in a U.S. or any non‑U.S.
country or jurisdiction, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti‑Corruption
Laws”), (ii) to the Parent’s or the Issuer’s actual knowledge after making due
inquiry, is under investigation by any U.S. or non‑U.S. Governmental Authority
for possible violation of Anti‑Corruption Laws, (iii) has been assessed civil or
criminal penalties under any Anti‑Corruption Laws or (iv) has been or is the
target of sanctions imposed by the United Nations or the European Union;
(2)    To the Parent’s and the Issuer’s actual knowledge after making due
inquiry, neither the Parent, the Issuer nor any Controlled Entity has, within
the last five years, directly or indirectly offered, promised, given, paid or
authorized the offer, promise, giving or payment of anything of value to a
Governmental Official or a commercial counterparty for the purposes of:
(i) influencing any act, decision or failure to act by such Governmental
Official in his or her official capacity or such commercial counterparty,
(ii) inducing a Governmental Official to do or omit to do any act in violation
of the Governmental Official’s lawful duty, or (iii) inducing a Governmental
Official or a commercial counterparty to use his or her influence with a
government or instrumentality to affect any act or decision of such government
or entity; in each case in order to obtain, retain or direct business or to
otherwise secure an improper advantage in violation of any applicable law or
regulation or which would cause any holder to be in violation of any law or
regulation applicable to such holder; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Parent and the Issuer
have established procedures and controls which they reasonably believe are
adequate (and otherwise comply with applicable law) to ensure that the Parent
and the Issuer and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes. None of the Parent, the Issuer
or any of their Subsidiaries is subject to regulation under the Investment
Company Act of 1940, as amended, the Public Utility Holding Company Act of 2005,
as amended, the ICC Termination Act of 1995, as amended, or the Federal Power
Act, as amended.
Section 5.18.    Environmental Matters. (a) Neither the Parent, the Issuer nor
any of their Subsidiaries has knowledge of any claim or has received any notice
of any claim and no proceeding has been instituted asserting any claim against
the Parent, the Issuer or any of their Subsidiaries or any of their respective
real properties or other assets now or formerly owned, leased or operated by any
of them, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
(b)    Neither the Parent, the Issuer nor any of their Subsidiaries has
knowledge of any facts which would give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(c)    Neither the Parent, the Issuer nor any of their Subsidiaries has stored
any Hazardous Materials on real properties now or formerly owned, leased or
operated by any of them in a manner which is contrary to any Environmental Law
that could, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
(d)    Neither the Parent, the Issuer nor any of their Subsidiaries has disposed
of any Hazardous Materials in a manner which is contrary to any Environmental
Law that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by the
Parent, the Issuer or any of their Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


‑9‑

--------------------------------------------------------------------------------







Section 5.19.    REIT Status. The Parent qualified as a REIT commencing with its
taxable year ending December 31, 2013 and has remained so qualified in each
taxable year thereafter until the date hereof.
Section 5.20.    Senior Debt Status. The Issuer’s obligations hereunder and
under the Notes and the Parent’s and each other Subsidiary Guarantor’s
obligations under the Affiliate Guaranties rank at least pari passu in priority
of payment with all other senior unsecured Indebtedness of the Issuer, the
Parent and such Subsidiary Guarantor, as the case may be.
Section 5.21.     Guarantors. As of the date of Closing, each Subsidiary of the
Parent or Issuer which has guaranteed or is otherwise liable as of the date of
Closing, whether as a borrower or an additional or co-borrower or otherwise, for
or in respect of any Indebtedness under any Material Credit Facility, is a party
to an Affiliate Guaranty executed and delivered on the date hereof and has
guaranteed the Issuer’s obligations hereunder and under the Notes.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Issuer is not required to register the Notes.
Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95‑60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established


‑10‑

--------------------------------------------------------------------------------







or maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Issuer that would
cause the QPAM and the Issuer to be “related” within the meaning of Part VI(h)
of the QPAM Exemption and (i) the identity of such QPAM and (ii) the names of
any employee benefit plans whose assets in the investment fund, when combined
with the assets of all other employee benefit plans established or maintained by
the same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization, represent
10% or more of the assets of such investment fund, have been disclosed to the
Issuer in writing pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.        INFORMATION AS TO PARENT AND ISSUER.
Section 7.1.    Financial and Business Information. Each of the Parent and the
Issuer shall deliver to each Purchaser and each holder of a Note that is an
Institutional Investor:
(a)    Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Parent’s Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC regardless
of whether the Parent is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Parent (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,
(i)    a consolidated balance sheet of the Parent as at the end of such quarter,
and
(ii)    consolidated statements of income or operations, changes in
shareholders’ equity and cash flows of the Parent for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements


‑11‑

--------------------------------------------------------------------------------







generally, and certified by a Senior Financial Officer of the Parent as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year‑end adjustments, provided that delivery within the
time period specified above of copies of the Parent’s Form 10‑Q prepared in
compliance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(a);
(b)    Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Parent’s Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC regardless of
whether the Parent is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Parent, duplicate copies of
(i)    a consolidated balance sheet of the Parent as at the end of such year,
and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Parent for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that the delivery within the time period specified
above of the Parent’s Form 10‑K for such fiscal year (together with the Parent’s
annual report to shareholders, if any, prepared pursuant to Rule 14a‑3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor, containing the opinion of independent certified public accountants
described above, and filed with the SEC, shall be deemed to satisfy the
requirements of this Section 7.1(b);
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Parent, the Issuer or any Subsidiary to its public Securities holders generally,
and (ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by the Parent, the Issuer or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Parent, the Issuer or any Subsidiary to the public
concerning developments that are Material;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer of the Parent becoming aware of
the existence of any Default or Event of Default or that any Person has given
any notice or taken any action with respect to a claimed default hereunder or
that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the Issuer
is taking or proposes to take with respect thereto;


‑12‑

--------------------------------------------------------------------------------







(e)    ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer of the Parent becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Parent or an ERISA Affiliate proposes to take with respect
thereto:
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent, the Issuer or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Parent, the Issuer or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Parent, the Issuer or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Parent, the Issuer or
any Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
(g)    Resignation or Replacement of Auditors — within ten Business Days
following the date on which the Parent’s or the Issuer’s auditors resign or the
Parent or the Issuer elects to change auditors, as the case may be, notification
thereof, together with such supporting information as the Required Holders may
request; and
(h)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent, the Issuer or any of their Subsidiaries
(including, but without limitation, actual copies of the Parent’s or the
Issuer’s Form 10‑Q and Form 10‑K) or relating to the ability of (i) the Parent
or the Issuer to perform its obligations hereunder and, in the case of the
Issuer, under the Notes or (ii) the ability of any Guarantor to perform its
obligations under the applicable Affiliate Guaranty, as from time to time may be
reasonably requested by any such Purchaser or holder of a Note.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:
(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Parent and the
Issuer were in compliance with the requirements of Section 10 during the
quarterly or annual period covered by the statements then being furnished,
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations) and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence. In the event that the Parent, the Issuer or any Subsidiary has made
an election to measure any financial liability using fair value (which election
is being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 22.2) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election; and


‑13‑

--------------------------------------------------------------------------------







(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Parent,
the Issuer and its Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of the
Parent, the Issuer or any Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the Issuer
shall have taken or proposes to take with respect thereto.
Section 7.3.    Visitation. The Parent and the Issuer shall permit the
representatives of each Purchaser and each holder of a Note that is an
Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser and such holder and upon reasonable prior notice to
the Parent and the Issuer, to visit the principal executive office of the Parent
or the Issuer, to discuss the affairs, finances and accounts of the Parent, the
Issuer and their Subsidiaries with the Parent’s and the Issuer’s officers (with
the consent of the Parent or the Issuer, as the case may be, which consent will
not be unreasonably withheld); and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Parent and the Issuer to visit and inspect any of the offices or properties
of the Parent, the Issuer or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, provided that such information will be kept confidential pursuant to
the requirements hereof regarding Confidential Information, and to discuss their
respective affairs, finances and accounts with their respective officers and
independent public accountants (and by this provision the Parent and the Issuer
authorize said accountants to discuss the affairs, finances and accounts of the
Parent, the Issuer and their Subsidiaries; it being understood that the Parent,
the Issuer, and the Subsidiaries may be present at any such meeting with such
accountants), all at such times and as often as may be requested.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Parent and the Issuer
pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have
been delivered if the Issuer satisfies any of the following requirements with
respect thereto:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each Purchaser or holder of a Note by e‑mail;
(ii)    the Parent or the Issuer, as the case may be, shall have timely filed
such Form 10–Q or Form 10–K, satisfying the requirements of Section 7.1(a) or
Section 7.1(b), as the case may be, with the SEC on EDGAR and shall have made
such form and the related Officer’s Certificate satisfying the requirements of
Section 7.2 available on its website on the internet, which is located at
www.stagindustrial.com as of the date of this Agreement;
(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Parent or
the Issuer, as the case may be, on IntraLinks, SyndTrak or on any other similar
website to which each holder of Notes has free access in downloadable, printable
form; or
(iv)    the Parent or the Issuer, as the case may be, shall have filed any of
the items referred to in Section 7.1(c) with the SEC on EDGAR and shall have
made such items available on its website on the internet or on IntraLinks,
SyndTrak or on any other similar website to which each holder of Notes has free
access in downloadable, printable form;


‑14‑

--------------------------------------------------------------------------------







provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Parent or the Issuer, as the case may be, shall have given each holder of a Note
prior or contemporaneous written notice, which may be by e‑mail or in accordance
with Section 18, of such posting or filing in connection with each delivery,
provided further, that upon request of any holder to receive paper copies of
such forms, financial statements and Officer’s Certificates or to receive them
by e‑mail, the Parent or the Issuer, as the case may be, will promptly e‑mail
them or deliver such paper copies as are specifically requested, as the case may
be, to such holder.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make‑Whole Amount. (a) The Issuer may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, any series of Notes, in an amount not less than 5% of
the aggregate principal amount of any series of Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, and
the Make‑Whole Amount determined for the prepayment date with respect to such
principal amount. The Issuer will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than ten days and not
more than 60 days prior to the date fixed for such prepayment unless the Issuer
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of such series of Notes to be prepaid on such date,
the principal amount of each series of Notes held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make‑Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Issuer shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of such Make‑Whole Amount as of the specified
prepayment date.
(b)    Notwithstanding anything contained in this Section 8.2 to the contrary,
if and so long as any Default or Event of Default shall have occurred and be
continuing, any partial payment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of a series of Notes pursuant to Section 8.2, the principal amount of
the Notes of the series to be prepaid shall be allocated among all of the Notes
of such series at the time outstanding in proportion, as nearly as practicable,
to the respective unpaid principal amounts thereof not theretofore called for
prepayment. Any prepayments pursuant to Section 8.8 shall be applied only to the
Notes of the holders electing to participate in such prepayment.
Section 8.4.    Maturity; Surrender, Etc.     In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make‑Whole Amount, if any. From and after such date,
unless the Issuer shall fail to pay such principal amount when so due and
payable, together with the interest and Make‑Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Issuer and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
Section 8.5.    Purchase of Notes. Neither the Parent nor the Issuer will nor
will they permit any of their Affiliates to purchase, redeem, prepay or
otherwise acquire, directly or indirectly, any of the outstanding Notes of any
series except (a) upon the payment or prepayment of the Notes of any series in
accordance with this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Parent, the Issuer or any of their Affiliates pro rata to
the holders of all Notes of any series at the time outstanding upon the same
terms and conditions. Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 10 Business Days. If the holders of
more than 50% of the principal amount of the


‑15‑

--------------------------------------------------------------------------------







Notes of the applicable series then outstanding accept such offer, the Issuer
shall promptly notify the remaining holders of such series of Notes of such fact
and the expiration date for the acceptance by holders of such series of Notes of
such offer shall be extended by the number of days necessary to give each such
remaining holder at least 10 Business Days from its receipt of such notice to
accept such offer. The Issuer will promptly cancel all Notes acquired by it, the
Parent or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
Section 8.6.    Make‑Whole Amount.
“Make‑Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make‑Whole Amount may in no event be less than
zero. For the purposes of determining the Make‑Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on‑the‑run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on‑the‑run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360‑day year composed of twelve 30‑day months
and calculated to two decimal places, that will elapse


‑16‑

--------------------------------------------------------------------------------







between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Payments Due on Non‑Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make‑Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
Section 8.8.    Change of Control.
(a)    Notice of Change of Control. The Issuer will, within five (5) Business
Days after the occurrence of any Change of Control, give written notice (the
“Change of Control Notice”) of such Change of Control to each holder of Notes.
Such Change of Control Notice shall contain and constitute an offer to prepay
the Notes as described in Section 8.8(b) hereof and shall be accompanied by the
certificate described in Section 8.8(e).
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.8(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.8, all, but not less than all, the Notes held by each holder (in
this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such Change of Control Notice (the “Proposed Prepayment
Date”). Such date shall be not fewer than 30 days and not more than 60 days
after the date of delivery of the Change of Control Notice.
(c)    Acceptance. Any holder of Notes may accept the offer to prepay made
pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Issuer not fewer than 10 days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.8 shall be deemed to constitute a rejection of such
offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of the Notes together with
accrued and unpaid interest thereon but without any Make‑Whole Amount or other
premium. The prepayment shall be made on the Proposed Prepayment Date.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of delivery of the Change in Control
Notice, specifying: (i) the Proposed Prepayment Date; (ii) that such offer is
made pursuant to this Section 8.8; (iii) the principal amount of each Note
offered to be prepaid (which shall be 100% of the outstanding principal balance
of each such Note); (iv) the interest that would be due on each Note offered to
be prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.8 required to be fulfilled prior to the giving of notice have
been fulfilled and (vi) in reasonable detail, the general nature and date of the
Change in Control.


‑17‑

--------------------------------------------------------------------------------







SECTION 9.
AFFIRMATIVE COVENANTS.    

From the date of this Agreement until the Closing and thereafter, the Parent and
the Issuer, jointly and severally, covenant that so long as any of the Notes are
outstanding:
Section 9.1.    Compliance with Laws. Without limiting Section 10.4, the Parent
and the Issuer will, and will cause each of their Subsidiaries to, comply with
all laws, ordinances or governmental rules or regulations to which each of them
is subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non‑compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.2.    Insurance. The Parent and the Issuer will, and will cause each
of their Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co‑insurance and self‑insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.
Section 9.3.    Maintenance of Properties. The Parent and the Issuer will, and
will cause each of their Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Parent, the Issuer or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Parent or the
Issuer, as the case may be, has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. The Parent and the Issuer will, and
will cause each of their Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Parent, the
Issuer or any Subsidiary, provided that neither the Parent, the Issuer nor any
Subsidiary need pay any such tax, assessment, charge, levy or claim if (i) the
amount, applicability or validity thereof is contested by the Parent, the Issuer
or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Parent, the Issuer or a Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of the Parent, the Issuer
or such Subsidiary or (ii) the nonpayment of all such taxes, assessments,
charges, levies and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc. Subject to Section 10.2, the Parent
and the Issuer will at all times preserve and keep in full force and effect
their respective entity existence. Subject to Section 10.2, the Parent and the
Issuer will at all times preserve and keep in full force and effect the entity
existence of each of its Subsidiaries (unless merged into the Parent, the Issuer
or a Wholly‑Owned Subsidiary) and all rights and franchises of the Parent, the
Issuer and their Subsidiaries unless, in the good faith judgment of the Parent,
the termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.
Section 9.6.    Books and Records. Each of the Parent and the Issuer will, and
will cause each of their Subsidiaries to, maintain proper books of record and
account in conformity with GAAP and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the Parent,
the Issuer or such Subsidiary, as the case may be. The Parent and the Issuer
will, and will cause each of their Subsidiaries to, keep books, records


‑18‑

--------------------------------------------------------------------------------







and accounts which, in reasonable detail, accurately reflect all transactions
and dispositions of assets. The Parent, the Issuer and their Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Parent
and the Issuer will, and will cause each of their Subsidiaries to, continue to
maintain such system.
Section 9.7.    Additional Guarantors. (a) The Parent and the Issuer will cause
each of their Subsidiaries that guarantees or otherwise becomes liable at any
time, whether as a borrower or an additional or co‑borrower or otherwise, for or
in respect of any Indebtedness under any Material Credit Facility to
concurrently therewith deliver the following to each holder of a Note:
(i)    an executed joinder to the applicable Affiliate Guaranty;
(ii)    to the extent required under such Material Credit Facility, a
certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Section 5 of this Agreement
(but with respect to such Subsidiary and such applicable Affiliate Guaranty
rather than the Issuer);
(iii)    to the extent required under such Material Credit Facility, all
documents as may be reasonably requested by the Required Holders to evidence the
due organization, continuing existence and good standing of such Subsidiary and
the due authorization by all requisite action on the part of such Subsidiary of
the execution and delivery of such applicable Affiliate Guaranty and the
performance by such Subsidiary of its obligations thereunder; and
(iv)    to the extent required under such Material Credit Facility, an opinion
of counsel reasonably satisfactory to the Required Holders covering such matters
relating to such Subsidiary and such joinder to the as the Required Holders may
reasonably request.
(b)    Subject to Section 9.7(c), the Issuer may request in writing that the
holders of the Notes release a Guarantor, other than the Parent, if (i) upon its
release as a Guarantor, such entity will no longer own an Unencumbered Property,
(ii) no Default or Event of Default shall then be in existence or would occur as
a result of such release and (iii) if any fee or other form of consideration is
given to any holder of Indebtedness of the Parent, the Issuer or any of their
respective Subsidiaries for the purpose of releasing such Guarantor, the holders
of the Notes shall receive equivalent consideration. Together with any such
request, the Issuer shall deliver to the holders of the Notes an Officer’s
Certificate certifying that the conditions set forth in immediately preceding
clauses (i) and (ii) will be true and correct, and that the condition in
preceding clause (iii) will be satisfied upon the release of such Guarantor. No
later than 10 Business Days following the receipt by the holders of the Notes of
such written request and the related Officer’s Certificate and so long as the
conditions set forth in immediately preceding clauses (i) and (ii) will be true
and correct and the condition in preceding clause (iii) will be satisfied, the
release shall be effective automatically and each holder of Notes shall execute
and deliver, at the sole cost and expense of the Issuer, a release substantially
in the form of Schedule 9.7 hereto.
(c)    Notwithstanding anything contained herein to the contrary, the Parent and
the Issuer agree that so long as any Subsidiary of the Parent (other than the
Issuer) or any Subsidiary of the Issuer is a borrower or guarantor or otherwise
liable under any Material Credit Facility, such Subsidiary shall at all times be
a Guarantor.
Section 9.8.    Priority of Obligations. The Issuer’s obligations hereunder and
under the Notes and the Parent’s and each other Subsidiary Guarantor’s
obligations under the Affiliate Guaranties will at all times rank at least pari
passu in priority of payment with all other senior unsecured Indebtedness of the
Issuer, the Parent and the Subsidiary Guarantors, as the case may be.
Although it will not be a Default or an Event of Default if the Parent or the
Issuer fails to comply with any provision of Section 9 on or after the date of
this Agreement and prior to the Closing, if such a failure occurs, then any of
the Purchasers may elect not to purchase such Notes on the date of the Closing
that is specified in Section 3.


‑19‑

--------------------------------------------------------------------------------







SECTION 10.
NEGATIVE COVENANTS.    

From the date of this Agreement until the Closing and thereafter, the Parent and
the Issuer, jointly and severally, covenant that so long as any of the Notes are
outstanding:
Section 10.1.    Transactions with Affiliates. Neither the Parent nor the Issuer
will, nor will they permit any of their respective Subsidiaries to enter into
directly or indirectly any transaction or group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate,
(other than the Parent, the Issuer or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Parent’s, the
Issuer’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Parent, the Issuer or such Subsidiary than would be
obtainable in a comparable arm’s‑length transaction with a Person not an
Affiliate.
Section 10.2.    Merger, Consolidation, Etc. Neither the Parent nor the Issuer
will, nor will they permit any Subsidiary Guarantor to, consolidate with or
merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Parent, the Issuer or a Subsidiary
Guarantor as an entirety, as the case may be, shall be a solvent corporation or
limited liability company, or limited partnership organized and existing under
the laws of the United States or any state thereof including the District of
Columbia (such successor, the “Successor”), and, if the Parent (other than in a
transaction including the Issuer), the Issuer or such Subsidiary Guarantor
(other than in a transaction involving the Parent, the Issuer or another
Subsidiary Guarantor) as applicable, is not such Successor, (i) such Successor
shall have executed and delivered to each holder of any Notes its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement (in a transaction involving the Parent or Issuer), the
Affiliate Guaranty (in a transaction involving a Guarantor), and the Notes (in a
transaction involving the Issuer) and (ii) such Successor shall have caused to
be delivered to each holder of any Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof;
(b)    the Parent and each other Subsidiary Guarantor under any Affiliate
Guaranty that is outstanding at the time such transaction or each transaction in
such a series of transactions occurs reaffirms its obligations under such
Affiliate Guaranty in writing at such time pursuant to documentation that is
reasonably acceptable to the Required Holders; provided that such documentation
is not required in any transaction in which a Subsidiary Guarantor consolidates
with or merges with any other Subsidiary Guarantor or conveys, transfers or
leases all or substantially all of its assets in a single transaction or series
of transactions to another Subsidiary Guarantor; and
(c)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
Without limiting the provisions of Section 9.7(b), no such conveyance, transfer
or lease of substantially all of the assets of the Parent, the Issuer or such
other Guarantor, as the case may be, shall have the effect of releasing the
Parent, the Issuer or such other Guarantor, as the case may be, or any successor
corporation, limited liability company or limited partnership that shall
theretofore have become such in the manner prescribed in this Section 10.2 from
its liability under this Agreement or the Notes or the Affiliate Guaranties, as
the case may be.
Section 10.3.    Line of Business. Neither the Parent nor the Issuer will, nor
will they permit any of their respective Subsidiaries to, engage in any business
if, as a result, the general nature of the business in which the Parent and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature


‑20‑

--------------------------------------------------------------------------------







of the business in which the Parent and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.
Section 10.4.    Terrorism Sanctions Regulations. The Parent and the Issuer will
not and will not permit any Controlled Entity (a) to become (including by virtue
of being owned or controlled by a Blocked Person), own or control a Blocked
Person or any Person that is the target of sanctions imposed by the United
Nations, Canada or by the European Union, or (b) directly or indirectly to have
any investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any Purchaser or holder to be in violation of any law or regulation
applicable to such Purchaser or such holder, or (ii) is prohibited by or subject
to sanctions under any Economic Sanctions, or (c) to engage, nor shall any
Affiliate of either engage, in any activity that could subject such Person or
any Purchaser or holder to sanctions under CISADA or any similar law or
regulation with respect to Iran or any other country that is subject to Economic
Sanctions.
Section 10.5.    Liens. Neither the Parent nor the Issuer will, nor will they
permit any of their respective Subsidiaries to, secure any Indebtedness
outstanding under or pursuant to any Primary Credit Facility unless and until
the Notes (and any guarantee delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including, without limitation, an intercreditor agreement and opinions of
counsel to the Parent, the Issuer and/or any such Subsidiary, as the case may
be, from counsel reasonably acceptable to the Required Holder.
Section 10.6.    Financial Covenants. (i) The Parent and the Issuer shall not,
directly or indirectly, permit:
(a)    Maximum Consolidated Leverage Ratio. As of the last day of any fiscal
quarter, the Consolidated Leverage Ratio to exceed sixty percent (60%); provided
that, if any Material Acquisition shall occur and the Consolidated Leverage
Ratio shall have been less than sixty percent (60%) for at least one full fiscal
quarter immediately preceding the proposed Consolidated Leverage Ratio Covenant
Holiday, then, at the election of the Issuer upon delivery of prior written
notice to the holders of Notes, concurrently with or prior to the delivery of a
compliance certificate pursuant to Section 7.2 and provided that no Default or
Event of Default shall have occurred and be continuing, the maximum Consolidated
Leverage Ratio covenant level shall be increased to sixty-five (65%) for the
fiscal quarter in which such Material Acquisition is consummated and the three
(3) fiscal quarters immediately following the fiscal quarter in which such
Material Acquisition is consummated (any such increase a “Consolidated Leverage
Ratio Covenant Holiday”); provided further that not more than two (2)
Consolidated Leverage Ratio Covenant Holidays may be elected by the Issuer
during the term of this Agreement; and provided further that the Company shall
be obligated to pay the Incremental Interest during any Consolidated Leverage
Ratio Covenant Holiday as provided for in clause (ii) below;
(b)    Maximum Secured Leverage Ratio. As of the last day of any fiscal quarter,
the Secured Leverage Ratio to exceed forty percent (40%);
(c)    Maximum Unencumbered Leverage Ratio. As of the last day of any fiscal
quarter, the Unencumbered Leverage Ratio to exceed sixty percent (60%); provided
that, if any Material Acquisition shall occur and the Unencumbered Leverage
Ratio shall have been less than sixty percent (60%) for at least one full fiscal
quarter immediately preceding the proposed Unencumbered Leverage Ratio Covenant
Holiday, then, at the election of the Issuer upon delivery of prior written
notice to the holders of the Notes, concurrently with or prior to the delivery
of a compliance certificate pursuant to Section 7.2, and provided that no
Default or Event of Default shall have occurred and be continuing, the maximum
Unencumbered Leverage Ratio covenant level shall be increased to sixty-five
(65%) for the fiscal quarter in which such Material Acquisition is consummated
and the three (3) fiscal quarters immediately following the fiscal quarter in
which such Material Acquisition is consummated (any such increase an
“Unencumbered Leverage Ratio Covenant Holiday”); provided further that not more
than two (2) Unencumbered Leverage Ratio Covenant Holidays may be elected by the
Issuer during the term of this Agreement; and provided further that the Company
shall be obligated to


‑21‑

--------------------------------------------------------------------------------







pay the Incremental Interest during any Unencumbered Leverage Ratio Covenant
Holiday as provided for in clause (ii) below;
(d)    Minimum Interest Coverage Ratio. As of the last day of any fiscal
quarter, the Interest Coverage Ratio for the Parent, on a consolidated basis,
for the fiscal quarter then ended, to be less than one hundred and fifty percent
(150%); and
(e)    Minimum Unsecured Interest Coverage Ratio. As of the last day of any
fiscal quarter, the Unsecured Interest Coverage Ratio to be less than or equal
to one hundred and seventy‑five percent (175%).
(ii)    Incremental Interest. (A) If the Consolidated Leverage Ratio or the
Unencumbered Leverage Ratio exceeds, or both exceed, sixty percent (60%) as
permitted by Section 10.6(a) or (c), as evidenced by an Officer’s Certificate
delivered pursuant to Section 7.2(a), the interest rate payable on the Notes
shall be increased by 0.25% per annum (the “Incremental Interest”). Such
Incremental Interest shall begin to accrue on the first day of the fiscal
quarter following the fiscal quarter in respect of which such Officer’s
Certificate was delivered, and shall continue to accrue until the Issuer has
provided an Officer’s Certificate pursuant to Section 7.2(a) demonstrating that,
as of the last day of the fiscal quarter in respect of which such Officer’s
Certificate is delivered, neither the Consolidated Leverage Ratio nor the
Unencumbered Leverage Ratio is more than sixty percent (60%). In the event such
Officer’s Certificate is delivered evidencing that neither the Consolidated
Leverage Ratio nor the Unencumbered Leverage Ratio is more than sixty percent
(60%), the Incremental Interest shall cease to accrue on the last day of the
fiscal quarter in respect of which such Officer’s Certificate is delivered.
(B)    The Issuer shall pay to each holder of a Note the amount attributable to
the Incremental Interest (the “Incremental Interest Payment”) which shall be the
product of (i) the aggregate outstanding principal amount of Notes held by such
holder (or its predecessor(s) in interest) as of the first day that Incremental
Interest begins to accrue pursuant to Section 10.6(ii)(A) above, (ii) 0.25% (to
reflect the Incremental Interest) and (iii) 0.25 (to reflect that the
Incremental Interest is calculated quarterly). The Incremental Interest Payment
due, if any, shall be paid in conjunction with the semiannual interest payments
due under the Notes by wire transfer of immediately available funds to each
holder of the Notes in accordance with the terms of this Agreement.
(C)    For avoidance of doubt, no Incremental Interest will be used in
calculating any Make-Whole Amount. Furthermore, any Incremental Interest due as
a result of a Consolidated Leverage Ratio Holiday is not cumulative with any
Incremental Interest due as a result of an Unencumbered Leverage Ratio Holiday
and vice versa; therefore, the maximum Incremental Interest due hereunder is
0.25% per annum.
(D)    Notwithstanding the foregoing, if any Primary Credit Facility includes
provisions related to a Consolidated Leverage Ratio Covenant Holiday or an
Unencumbered Leverage Ratio Covenant Holiday (including any substantially
similar concepts and any related definitions, the “Bank Covenant Holiday
Provisions”) and such Bank Covenant Holiday Provisions are, after the date of
Closing, deleted or made more favorable to the lenders thereunder, such deletion
or favorable amendments will be incorporated herein, mutatis mutandi, as if set
forth fully in this Agreement, effective beginning on the date on which such
deletion or amendment occurs.
(iii)     Only for so long as such covenants are also included in any Primary
Credit Facility, the Parent and the Issuer shall not, directly or indirectly,
permit:
(a)    Maximum Secured Recourse Debt. As of the last day of any fiscal quarter,
the Secured Recourse Debt Ratio to exceed seven‑and‑one‑half percent (7.5%);
(b)    Minimum Fixed Charge Ratio. As of the last day of any fiscal quarter, the
Fixed Charge Ratio for the Parent, on a consolidated basis, for the fiscal
quarter then ended, annualized, to be less than or equal to one hundred and
fifty percent (150%);


‑22‑

--------------------------------------------------------------------------------







(c)    Minimum Tangible Net Worth. As of the last day of any fiscal quarter, the
Tangible Net Worth of Parent, on a consolidated basis, to be less than the sum
of (i) $996,305,000, plus (ii) seventy‑five percent (75%) of net proceeds of any
Equity Issuances received by Parent or Issuer after December 18, 2014 (other
than proceeds received within ninety (90) days after the redemption, retirement
or repurchase of ownership or equity interests in Issuer or Parent, up to the
amount paid by Issuer or Parent in connection with such redemption, retirement
or repurchase, where, for the avoidance of doubt, the net effect is that neither
Issuer nor Parent shall have increased its Tangible Net Worth as a result of any
such proceeds); and
(d)    Notwithstanding the foregoing, provided that no Default or Event of
Default has occurred and is then continuing, if any of Sections 10.6(iii)(a),
(b) or (c) are subsequently amended or modified in the Primary Credit Facility,
such amendment or modification shall be deemed incorporated by reference into
this Agreement, mutatis mutandi, as if set forth fully in this Agreement,
effective beginning on the date on which such amendment or modification is
effective in the Primary Credit Facility, provided, further, that in the event
that any fee is paid to any party under the Primary Credit Facility solely to
effectuate any such amendment or modification, the holders of the Notes shall
have received an equivalent fee on a pro rata basis prior to or concurrently
with the effectiveness of any such amendment or modification. “Equivalent fee”
means an amount equal to the percentage determined by dividing the fee paid
under the Primary Credit Facility by the principal outstanding amount under the
Primary Credit Facility multiplied by the aggregate outstanding principal amount
of the Notes.
Section 10.7.    Negative Pledge; Indebtedness. Each of Parent and Issuer shall
not permit:
(a)    The Equity Interests of Issuer held by Parent to be subject to any Lien.
(b)    Any Person (other than Parent or Issuer) that directly or indirectly owns
Equity Interests in any Subsidiary Guarantor to (i) incur any Secured
Indebtedness (whether Recourse Indebtedness or Non‑Recourse Indebtedness) (other
than Secured Indebtedness listed on Schedule 5.15), (ii) excluding any such
Person that is a Subsidiary Guarantor, provide Guaranties to support
Indebtedness (other than Indebtedness listed on Schedule 5.15), or (iii) have
its Equity Interests in such Subsidiary Guarantor subject to any Lien or other
encumbrance (other than in favor of the holders of the Notes).
(c)    Any Subsidiary Guarantor that owns an Unencumbered Property to incur any
Secured Indebtedness (whether Recourse Indebtedness or Non‑Recourse
Indebtedness).
Section 10.8.    Investments. Neither Parent nor Issuer shall have and shall not
permit the Companies to have any Investments other than:
(a)    Investments in the form of cash or Cash Equivalents;
(b)    Investments existing on the date hereof and set forth on Schedule 5.4;
(c)    advances to officers, directors and employees of the Issuer and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)    Investments of the Guarantor and the Issuer in the form of Equity
Interests and investments of the Issuer in any Wholly‑Owned Subsidiary, and
Investments of Issuer directly in, or of any Wholly‑Owned Subsidiary in another
Wholly‑Owned Subsidiary which owns, real property assets which are functional
industrial, manufacturing, warehouse/distribution and/or office properties
located within the United States, provided in each case the Investments held by
the Issuer or Subsidiary are in accordance with the provisions of this
Section 10.8 other than this Section 10.8(d);
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;


‑23‑

--------------------------------------------------------------------------------







(f)    Investments in non‑Wholly Owned Subsidiaries and Unconsolidated
Affiliates;
(g)    Investments in mortgages and mezzanine loans;
(h)    Investments in unimproved land holdings and Construction in Progress;
(i)    Investments by the Parent for the redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of the Parent or the Issuer
now or hereafter outstanding; and
(j)    Other Investments not to exceed at any time ten percent (10%) of Total
Asset Value.
Although it will not be a Default or an Event of Default if the Parent or the
Issuer fails to comply with any provision of Section 10 on or after the date of
this Agreement and prior to the Closing, if such a failure occurs, then any of
the Purchasers may elect not to purchase such Notes on the date of the Closing
that is specified in Section 3.
SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Issuer defaults in the payment of any principal or Make‑Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Issuer defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Parent or the Issuer defaults in the performance of or compliance
with any term contained in Section 7.1(d) or Section 10.6; or
(d)    the Parent or the Issuer or any Subsidiary Guarantor defaults in the
performance of or compliance with any term contained herein (other than those
referred to in Sections 11(a), 11(b) and 11(c)) and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Issuer receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this Section 11(d)); provided
that, if such default cannot be cured within such 30 day period despite Parent,
Issuer, or Subsidiary Guarantor’s diligent efforts but is susceptible of being
cured within 90 days after the earlier of (x) a Responsible Officer obtaining
actual knowledge of such default or (y) Issuer’s receipt of such holder’s notice
of default, then Parent, Issuer and Subsidiary Guarantor shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of 90 days from Issuer’s receipt of such holder’s original notice or
knowledge, as the case may be; or
(e)    any representation or warranty made in writing by or on behalf of the
Parent, the Issuer or any other Guarantor or by any officer of the Parent, the
Issuer or any other Guarantor in this Agreement, the Affiliate Guaranties or in
any document delivered in connection herewith or therewith proves to have been
false or incorrect in any material respect on the date as of which made or
deemed made and shall not be cured or remedied so that such representation or
warranty is no longer incorrect or misleading within ten (10) days after the
earlier of notice from any holder or the actual knowledge of the Parent, the
Issuer or any other Guarantor; or
(f)    (i) the Parent, the Issuer or any Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make‑whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least the Threshold Amount beyond any period of
grace provided with respect thereto, or (ii) the Parent, the Issuer or any
Subsidiary is in default in the


‑24‑

--------------------------------------------------------------------------------







performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least the Threshold Amount or
of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Parent, the Issuer or any
Subsidiary has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least the Threshold Amount, or
(y) one or more Persons have the right to require the Parent, the Issuer or any
Subsidiary so to purchase or repay such Indebtedness; or
(g)    the Parent, the Issuer or any Subsidiary Guarantor (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Parent, the Issuer, or any
Subsidiary Guarantor, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding‑up or liquidation of the Parent, the Issuer,
or any Subsidiary Guarantor, or any such petition shall be filed against the
Parent, the Issuer, or any Subsidiary Guarantor and such petition shall not be
dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of the Threshold Amount, including, without limitation,
any such final order enforcing a binding arbitration decision, are rendered
against one or more of the Parent, the Issuer and their Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Issuer or any
ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Issuer or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) the Issuer or any ERISA Affiliate
withdraws from any Multiemployer Plan, or (vi) the Issuer or any Subsidiary
establishes or amends any employee welfare benefit plan that provides
post‑employment welfare benefits in a manner that would increase the liability
of the Issuer or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect. As used in this Section 11(j), the terms “employee
benefit plan” and “employee welfare benefit plan” shall have the respective
meanings assigned to such terms in section 3 of ERISA; or


‑25‑

--------------------------------------------------------------------------------







(k)    the Affiliate Guaranties or any other Note Document shall, at any time
and for any reason other than pursuant to the terms thereof, cease to be in full
force and effect or shall be declared null and void, or the validity or
enforceability thereof shall be contested by the Parent or its Subsidiaries
party thereto or the Parent or its Subsidiaries party thereto shall deny it has
any further liability or obligation thereunder.
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Parent or the Issuer described in Section 11(g) or (h) (other than an Event of
Default described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Issuer, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Issuer, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate) and (y) the Make‑Whole Amount determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make‑Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Affiliate Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 50%
in principal amount of the Notes then outstanding, by written notice to the
Issuer, may rescind and annul any such declaration and its consequences if
(a) the Issuer has paid all overdue interest on the Notes, all principal of and
Make‑Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make‑Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the applicable
Default Rate, (b) neither the Issuer nor any other Person shall have paid any
amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non‑payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes. No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any


‑26‑

--------------------------------------------------------------------------------







Affiliate Guaranty or any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Issuer under Section 15, the Issuer will pay to the holder of
each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Issuer shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Issuer
shall not be affected by any notice or knowledge to the contrary. The Issuer
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Issuer at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within fifteen Business Days thereafter, the Issuer
shall execute and deliver, at the Issuer’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request, provided that such Person is not a
Competitor and shall be substantially in the form of Schedule (a) or 1(b),
respectively. Each such new Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon. The Issuer
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $500,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes of a series, one Note of such series may be in a denomination of less than
$500,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2.
Section 13.3.    Replacement of Notes. Upon receipt by the Issuer at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within fifteen Business Days thereafter, the Issuer at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.


‑27‑

--------------------------------------------------------------------------------







SECTION 14.
PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction. The Issuer may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Issuer in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, Make‑Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Issuer in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Issuer made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Issuer at its principal executive office or at the
place of payment most recently designated by the Issuer pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Issuer in exchange for a new
Note or Notes pursuant to Section 13.2. The Issuer will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
SECTION 15.
EXPENSES, ETC.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Issuer will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Affiliate Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Affiliate Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Affiliate Guaranty or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Parent, the
Issuer or any Subsidiary or in connection with any work‑out or restructuring of
the transactions contemplated hereby and by the Notes and any Affiliate Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$5,000 per series of Note. The Issuer will pay, and will save each Purchaser and
each other holder of a Note harmless from, (i) all claims in respect of any
fees, costs or expenses, if any, of brokers and finders (other than those, if
any, retained by a Purchaser or other holder in connection with its purchase of
the Notes) and (ii) any and all wire transfer fees that the Issuer’s bank
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note.
Section 15.2.    Survival. The obligations of the Issuer under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Affiliate Guaranty or the Notes,
and the termination of this Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made


‑28‑

--------------------------------------------------------------------------------







at any time by or on behalf of such Purchaser or any other holder of a Note. All
statements contained in any certificate or other instrument delivered by or on
behalf of the Parent or the Issuer pursuant to this Agreement shall be deemed
representations and warranties of the Parent or the Issuer, as the case may be,
under this Agreement. Subject to the preceding sentence, this Agreement, the
Notes and any Affiliate Guaranties embody the entire agreement and understanding
between each Purchaser and the Parent and the Issuer and supersede all prior
agreements and understandings relating to the subject matter hereof.
SECTION 17.
AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Issuer and
the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser or holder unless consented to by such Purchaser or holder in writing;
and
(b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make‑Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.
Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Issuer will provide each Purchaser and each holder of a
Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Affiliate Guaranty. The Issuer will deliver executed or true and correct copies
of each amendment, waiver or consent effected pursuant to this Section 17 or any
Affiliate Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.
(b)    Payment. Neither the Parent nor the Issuer will directly or indirectly
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any Purchaser or holder of a Note as consideration for or as
an inducement to the entering into by such Purchaser or holder of any waiver or
amendment of any of the terms and provisions hereof or of any Affiliate Guaranty
or any Note unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each Purchaser and each holder of a Note even if such
Purchaser or holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Affiliate Guaranty by a holder of a Note that has transferred
or has agreed to transfer such Note to the Parent, the Issuer, any of their
respective Subsidiaries or any Affiliate of the Parent or the Issuer in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Affiliate Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon


‑29‑

--------------------------------------------------------------------------------







each future holder of any Note and upon the Parent and the Issuer without regard
to whether such Note has been marked to indicate such amendment or waiver. No
such amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Parent or the
Issuer and any Purchaser or holder of a Note and no delay in exercising any
rights hereunder or under any Note or Affiliate Guaranty shall operate as a
waiver of any rights of any Purchaser or holder of such Note.
Section 17.4.    Notes Held by Issuer, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Affiliate
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Affiliate Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Parent, the Issuer
or any of their respective Affiliates shall be deemed not to be outstanding.
SECTION 18.
NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Issuer in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Issuer in writing, or
(iii)    if to the Parent and/or the Issuer, to the Issuer at its address set
forth at the beginning hereof to the attention of the Office of General Counsel,
or at such other address as the Issuer shall have specified to the holder of
each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on the date hereof or at the
Closing (except the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to any
Purchaser, may be reproduced by such Purchaser by any photographic, photostatic,
electronic, digital, or other similar process and such Purchaser may destroy any
original document so reproduced. The Issuer agrees and stipulates that, to the
extent permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Issuer or any other holder of Notes from contesting any such reproduction to the
same extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information regarding the Parent and its Affiliates delivered to any Purchaser
by or on behalf of the Issuer or any Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or


‑30‑

--------------------------------------------------------------------------------







labeled or otherwise adequately identified when received by such Purchaser as
being confidential information of the Issuer or such Subsidiary, provided that
such term does not include information that (a) was publicly known or otherwise
known to such Purchaser prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
Person acting on such Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure by the Issuer or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Issuer (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Affiliate Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Issuer in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Issuer embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Parent, the Issuer or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Parent and the
Issuer, this Section 20 shall supersede any such other confidentiality
undertaking.
SECTION 21.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Issuer of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.


‑31‑

--------------------------------------------------------------------------------







SECTION 22.
MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 22.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”), any election any of the Companies to measure any financial
liability using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825‑10‑25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) Each party
hereto irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement, the Affiliate Guaranties or the Notes. To the fullest extent
permitted by applicable law, each of the Parent and the Issuer irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
(b)    Each party hereto consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each of the Parent and the Issuer agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.


‑32‑

--------------------------------------------------------------------------------







(c)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the Parent
or the Issuer in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
* * * * *




‑33‑

--------------------------------------------------------------------------------







If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement among you, the Parent and the Issuer.


Very truly yours,


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership


By: STAG Industrial GP, LLC, a Delaware limited
liability company, its General Partner




By: /s/ William Crooker
Name: William Crooker
Title: Executive Vice President




STAG INDUSTRIAL, INC.,
a Maryland corporation




By: /s/ William Crooker
Name: William Crooker
Title: Chief Financial Officer, Executive Vice President and Treasurer


‑34‑

--------------------------------------------------------------------------------











This Agreement is hereby
accepted and agreed to as
of the date hereof.




MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY


By:    Barings LLC, as Investment Adviser






By: /s/ Andrew T. Kleeman
Name: Andrew T. Kleeman
Title: Managing Director




C.M. LIFE INSURANCE COMPANY


By:    Barings LLC, as Investment Adviser






By /s/ Andrew T. Kleeman
Name: Andrew T. Kleeman
Title: Managing Director




MASSMUTUAL ASIA LIMITED


By:    Barings LLC, as Investment Adviser






By: /s/ Andrew T. Kleeman
Name: Andrew T. Kleeman
Title: Managing Director




KYOBO LIFE INSURANCE CO., LTD




By: /s/ Chanwoo Kim
Name: Chanwoo Kim
Title: Head of Overseas Alternative Investment




‑35‑

--------------------------------------------------------------------------------











This Agreement is hereby
accepted and agreed to as
of the date hereof.




TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA


By:    Nuveen Alternatives Advisors LLC, its investment manager






By /s/ Jeffrey J. Hughes
Name: Jeffrey J. Hughes
Title: Director






‑36‑

--------------------------------------------------------------------------------











This Agreement is hereby
accepted and agreed to as
of the date hereof.




SUN LIFE ASSURANCE COMPANY OF CANADA




By: /s/ Deborah J. Foss
Name: Deborah J. Foss
Title: Managing Director, Head of Private Debt, Private Fixed Income




By: /s/ Ann C. King
Name: Ann C. King
Title: Assistant Vice President and Senior Counsel




SUN LIFE AND HEALTH INSURANCE COMPANY (U.S.)




By: /s/ Deborah J. Foss
Name: Deborah J. Foss
Title: Managing Director, Head of Private Debt, Private Fixed Income




By: /s/ Ann C. King
Name: Ann C. King
Title: Assistant Vice President and Senior Counsel




PROFESSIONAL INSURANCE COMPANY




By: /s/ Deborah J. Foss
Name: Deborah J. Foss
Title: Managing Director, Head of Private Debt, Private Fixed Income




By: /s/ Ann C. King
Name: Ann C. King
Title: Assistant Vice President and Senior Counsel




‑37‑

--------------------------------------------------------------------------------











This Agreement is hereby
accepted and agreed to as
of the date hereof.




ALLIANCE UNITED INSURANCE COMPANY
CATHOLIC UNITED FINANCIAL
CATHOLIC FINANCIAL LIFE
MINNESOTA LIFE INSURANCE COMPANY
OPTUM BANK, INC.
UNITY FINANCIAL LIFE INSURANCE COMPANY




By:    Advantus Capital Management, Inc.






By: /s/ Theodore R. Hoxmeier
Name: Theodore R. Hoxmeier
Title: Vice President






‑38‑

--------------------------------------------------------------------------------











This Agreement is hereby
accepted and agreed to as
of the date hereof.




DELAWARE LIFE INSURANCE COMPANY
DELAWARE LIFE INSURANCE COMPANY OF NEW YORK
GUARANTY INCOME LIFE INSURANCE COMPANY
HORACE MANN LIFE INSURANCE COMPANY
WILTON REASSURANCE COMPANY






By: /s/ Kevin M. Robinson
Name: Kevin M. Robinson
Title: Attorney-in-Fact




‑39‑

--------------------------------------------------------------------------------











This Agreement is hereby
accepted and agreed to as
of the date hereof.




CMFG LIFE INSURANCE COMPANY




By:    MEMBERS Capital Advisors, Inc., acting as Investment Advisor






By: /s/ Allen R. Cantrell
Name: Allen R. Cantrell
Title: Managing Director, Investments




‑40‑

--------------------------------------------------------------------------------











This Agreement is hereby
accepted and agreed to as
of the date hereof.




GENWORTH LIFE INSURANCE COMPANY
GENWORTH LIFE AND ANNUITY INSURANCE COMPANY






By: /s/ Kevin R. Kearns
Name: Kevin R. Kearns
Title: Investment Officer




‑41‑

--------------------------------------------------------------------------------











This Agreement is hereby
accepted and agreed to as
of the date hereof.




GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY OF NEW YORK




By: /s/ Eve Hampton Darrow
Name: Eve Hampton Darrow
Title: Vice President, Investments




By: /s/ Tad Anderson
Name: Tad Anderson
Title: Assistant Vice President, Investments


‑42‑

--------------------------------------------------------------------------------











This Agreement is hereby
accepted and agreed to as
of the date hereof.




MUTUAL OF OMAHA INSURANCE COMPANY
UNITED OF OMAHA LIFE INSURANCE COMPANY






By: /s/ Lee Martin
Name: Lee Martin
Title: Vice President




‑43‑

--------------------------------------------------------------------------------











This Agreement is hereby
accepted and agreed to as
of the date hereof.




NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY






By: /s/ Mary Beth Cadle
Name: Mary Beth Cadle
Title: Authorized Signatory




‑44‑

--------------------------------------------------------------------------------











This Agreement is hereby
accepted and agreed to as
of the date hereof.




AMERICO FINANCIAL LIFE & ANNUITY INSURANCE COMPANY






By: /s/ Gregory A. Hamilton
Name: Gregory A. Hamilton
Title: Vice President - Investments












‑45‑

--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by the Issuer or a Subsidiary Guarantor, as lessee, that
(i) has a remaining lease term (including extension or renewal rights) of at
least twenty‑five (25) years, calculated as of the date the Issuer or a
Subsidiary Guarantor acquired such Acceptable Property and for which approval
has been obtained, to the extent any approval is required under any Material
Credit Facility, or (ii) has a bargain purchase option (as defined in accordance
with GAAP).
“Acceptable Property” means a Property that meets the following requirements and
for which approval has been obtained, to the extent any approval is required
under any Material Credit Facility:
(i)    such Property is wholly‑owned by, or ground leased pursuant to an
Acceptable Ground Lease to, Issuer or a Subsidiary Guarantor free and clear of
any Liens;
(ii)    such Property is an industrial, manufacturing, warehouse/distribution
and/or office property located within the United States; and
(iii)    if such Property is owned by a Subsidiary Guarantor, or is ground
leased pursuant to an Acceptable Ground Lease to a Subsidiary Guarantor, then
100% of the Equity Interests of such Subsidiary Guarantor are owned, directly or
indirectly by Issuer, free and clear of any Liens.
“Adjusted NOI” means, with respect to any Property for the Current Reporting
Quarter, annualized, an amount equal to (a) the aggregate gross revenues
(excluding non‑cash revenues) from the operations of such Property during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
real estate taxes, but excluding any property and asset management fees, debt
service charges, income taxes, depreciation, amortization and other non‑cash
expenses and excluding capital expenditures), (ii) a management fee equal to the
greater of (A) two percent (2%) of the aggregate gross base rental revenues
(excluding non‑cash revenues) from the operations of such Property during such
period and (B) actual property management fees paid, and (iii) a replacement
reserve of $0.10 per square foot (excluding any Property acquired during the
Current Reporting Quarter). Adjusted NOI shall exclude the amount of any
revenues and expenses from any Dark Property. Adjusted NOI shall be increased,
without duplication, by (i) annualized rental revenues (excluding non‑cash
revenues) net of associated expenses from any new lease which went into effect
with the tenant taking occupancy (or any lease with respect to any Property
acquired during the Current Reporting Quarter) and the Issuer is recognizing
revenue from such tenant in accordance with GAAP during such Current Reporting
Quarter, and (ii) annualized gross base rental revenues (excluding non‑cash
revenues) for the first monthly base rental payment for any lease in a free rent
period and Issuer is recognizing revenue from such tenant in accordance with
GAAP during such Current Reporting Quarter.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Issuer, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Issuer or any Subsidiary or any Person of which the
Issuer and its Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, 10% or more of any class of voting or equity interests. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Issuer.
“Affiliate Guaranties” means (i) the Guaranty of the Parent substantially in the
form of Schedule C‑1 hereof and (ii) the Guaranty of certain Subsidiaries from
time to time in the form of Schedule C‑2 hereof each guaranteeing the Issuer’s
obligations hereunder and under the Notes.


SCHEDULE A
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti‑Corruption Laws” is defined in Section 5.16(d)(1).
“Anti‑Money Laundering Laws” is defined in Section 5.16(c).
“Attributable Indebtedness” means, on any date in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.
“Bank Covenant Holiday Provisions” is defined in Section 10.6(ii)(D).
“Book Value” means the book value of all land, building, improvements, leasing
commissions and deferred leasing intangibles less accumulated depreciation and
amortization.
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.
“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.
“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facility from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Capitalization Rate most recently in effect. Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than 7.00%.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent, Issuer or any of their Subsidiaries free and clear
of all Liens (other than Permitted Liens):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    demand or time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) is organized under the
laws of the United States of America, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States of America, any state thereof or
the District of Columbia, and is a member of the Federal Reserve System, (ii)
issues (or the parent of which issues) commercial paper rated as described in
clause (c) of this definition and (iii) has combined capital and surplus of at
least $1,000,000,000, in each case with maturities of not more than 90 days from
the date of acquisition thereof;


A‑2

--------------------------------------------------------------------------------





(c)    commercial paper in an aggregate amount of no more than $5,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime‑1” (or the
then equivalent grade) by Moody’s or at least “A‑1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
(d)    Investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and
(e)    Other liquid or readily marketable investments in an amount not to exceed
five percent (5%) of Total Asset Value.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty‑five percent (35%) or more of the Equity Interests of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully‑diluted basis (and taking into account
all such Equity Interests that such person or group has the right to acquire
pursuant to any option right); or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    the Parent shall cease to (i) either be the sole general partner of, or
wholly own and control the general partner of, the Issuer or (ii) own, directly
or indirectly, greater than fifty percent (50%) of the Equity Interests of the
Issuer.
“CISADA” is defined in Section 5.16(a).
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Companies” means, without duplication, the Parent and its Consolidated
Subsidiaries (including Issuer), and “Company” means any one of the Companies.
“Competitor” means any Person who is actively engaged in the same line of
business in which the Issuer is engaged on the date of this Agreement
as described in the Memorandum; provided, however, that in no event shall any
Purchaser or any insurance company, bank, trust company, pension plan, savings
and loan association, investment


A‑3

--------------------------------------------------------------------------------





company, broker or dealer or any other similar financial institution or entity
(regardless of legal form) be deemed to be a Competitor.
“Confidential Information” is defined in Section 20.
“Consolidated EBITDA” means, for the Parent, the Issuer and their Subsidiaries,
for any period, an amount equal to (a) Consolidated Net Income, plus (b) the sum
of the following (without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period): (i) income tax
expense; (ii) interest expense, amortization or write‑off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness; (iii) depreciation and amortization expense;
(iv) amortization of intangibles (including goodwill) and organization costs;
(v) any extraordinary, unusual or non‑recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), including property acquisition costs; (vi) any
other non‑cash charges, and (vii) all commissions, guaranty fees, discounts and
other fees and charges owed by such Person with respect to letters of credit and
bankers’ acceptance financing and net costs of such Person under Swap Contracts
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP; minus (c) the sum of the following (to the
extent included in the statement of such Consolidated Net Income for such
period): (i) interest income (except to the extent deducted in determining such
Consolidated Net Income); (ii) any extraordinary, unusual or non‑recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business); and (iii) any
other non‑cash income.
“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period (other than any repayments of
principal with respect to preferred Equity Interests).
“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
Consolidated Interest Expenses shall exclude non‑cash charges, interest rate
hedge termination payments or receipts, loan prepayment costs, and upfront loan
fees, interest expense covered by an interest reserve established under a loan
facility and any interest expense under any construction loan or construction
activity that under GAAP is required to be capitalized.
“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.
“Consolidated Leverage Ratio Covenant Holiday” is defined in Section 10.6(a).
“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Parent or is
merged into or consolidated with the Parent or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Company) in which any Company
has an ownership interest, except to the extent that any such income is actually
received by such Company in the form of dividends or similar distributions, and
(c) the undistributed earnings of any Subsidiary of any Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Material Credit Facility) or requirement of law
applicable to such Subsidiary.


A‑4

--------------------------------------------------------------------------------





“Consolidated Subsidiary” means any Person in which the Parent or the Issuer has
a direct or indirect ownership interest and whose financial results would be
consolidated under GAAP with the financial results of the Parent on the
consolidated financial statements of the Parent.
“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent, the Issuer and their
Subsidiaries on such date, determined on a consolidated basis in accordance with
GAAP which would be required to be included on the liabilities side of the
balance sheet of the Parent in accordance with GAAP, and including the
Companies’ Share of the principal amount of all Indebtedness of Unconsolidated
Affiliates, but, in each case, excluding the net obligations of the Parent on a
consolidated basis under any Swap Contract.
“Controlled Entity” means (i) any of the Subsidiaries of the Issuer and any of
their or the Issuer’s respective Controlled Affiliates and (ii) if the Issuer
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Construction in Progress” means each Property that is either (a) new ground up
construction, (b) under renovation in which (i) greater than thirty percent
(30%) of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage or (c) a
building expansion. A Property will cease to be classified as “Construction in
Progress” on the earlier to occur of (A) the time that such Property has an
Occupancy Rate of greater than eighty percent (80%), or (B) one hundred eighty
(180) days after completion of construction, renovation or expansion of such
Property, as applicable.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Current Reporting Quarter” means the most recent fiscal quarter for which
quarterly or annual financial statements have been delivered to the holders of
the Notes pursuant to Section 7.1.
“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non‑recourse
financing of Real Property.
“Dark Property” means any Property as to which, as of the last day of the
Current Reporting Quarter, (a) all leases have terminated, (b) the Company is
not recognizing revenue from any tenants in accordance with GAAP or (c) the
Adjusted NOI for such Property is negative.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means for any series of Notes that rate of interest per annum
that is the greater of (i) 2.00% above the rate of interest stated in clause (a)
of the first paragraph of the Notes of such series or (ii) 2.00% over the rate
of interest publicly announced by Bank of America, N.A. in New York, New York as
its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Economic Sanctions” is defined in Section 5.16(a).
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.


A‑5

--------------------------------------------------------------------------------





“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Issuances” means all common and preferred equity issuances.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Issuer or the Parent under
section 414 of the Code.
“Event of Default” is defined in Section 11.
“Fixed Charge Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA of the Parent, the Issuer
and their Subsidiaries, divided by (b) Consolidated Fixed Charges of the Parent,
the Issuer and their Subsidiaries.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Parent, the Issuer or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Parent, the Issuer or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantors” means the Parent and the Subsidiary Guarantors, and “Guarantor”
means any one of the Guarantors.


A‑6

--------------------------------------------------------------------------------





“Guaranty” means, as to any Person, (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guaranty shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guaranty is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guaranty” as a verb has a corresponding meaning.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Incremental Interest” is defined in Section 10.6(ii)(A).
“Incremental Interest Payment” is defined in Section 10.6(ii)(B).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, either (i) not past due for more than one hundred
and eighty (180) days or (ii) being contested in good faith by appropriate
proceedings diligently conducted);
(e)    Capital Lease Obligations;
(f)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any ownership interest (excluding
perpetual preferred ownership interests) in such


A‑7

--------------------------------------------------------------------------------





Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus (without duplication and only to the extent required to be paid) accrued
and unpaid dividends;
(g)    all Guaranties of such Person in respect of any of the foregoing (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);
and
(h)    all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any lien on Property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, but limited to
the lesser of (i) the fair market value of the property subject to such lien and
(ii) the aggregate amount of the obligations so secured.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non‑recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date; provided that, solely for purposes of calculating the
financial covenants set forth in Sections 10.6(i)(a), (b), (c) and (ii)(a),
Indebtedness shall exclude the net obligations of the Parent on a consolidated
basis under Swap Contracts entered into to hedge or mitigate any interest rate
risk in respect of borrowed money for which the Parent, the Issuer or any
Subsidiary has actual exposure. The amount of any Capital Lease Obligations as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Interest Coverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA of the Parent, the Issuer
and their Subsidiaries, divided by (b) Consolidated Interest Expense of the
Parent, the Issuer and their Subsidiaries.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guaranties Indebtedness of
such other Person, or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute a
business unit. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
“Issuer” means STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership or any successor that becomes such as prescribed in Section 10.2.
“Lease” means each existing or future lease, sublease (to the extent of any
Subsidiary Guarantor’s rights thereunder), license, or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.


A‑8

--------------------------------------------------------------------------------





“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any Capital Lease having substantially the same
economic effect as any of the foregoing).
“Make‑Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Parent, the Issuer
and their Subsidiaries taken as a whole.
“Material Acquisition” means any acquisition (or series of related acquisitions)
or investments (or series of related investments) permitted by this Agreement
and consummated in accordance with the terms of this Agreement for which the
aggregate consideration paid in respect of such acquisition or investment
(including any Indebtedness assumed in connection therewith) exceeds 10% of
Total Asset Value for the current fiscal quarter, without giving pro forma
effect to such acquisition.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Parent,
the Issuer and their Subsidiaries taken as a whole or (b) the ability of the
Parent, the Issuer and the Guarantors, taken as a whole, to perform their
obligations under the Note Documents, or (c) the validity or enforceability
against the Parent, the Issuer or any other Guarantor, taken as a whole, of the
Note Documents to which they are parties.
“Material Credit Facility” means, as to the Parent, the Issuer and its
Subsidiaries,
(a)    each Primary Credit Facility; and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money (other than Non‑Recourse Indebtedness) entered into on or after the date
of Closing by the Issuer or any Subsidiary, or in respect of which the Issuer or
any Subsidiary is an obligor or otherwise provides a guarantee or other credit
support (other than Customary Recourse Exceptions) (“Credit Facility”), in a
principal amount outstanding or available for borrowing equal to or greater than
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility.
“Material Title Defects” means, with respect to any Unencumbered Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights‑of‑way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Unencumbered Property, would
prevent such Unencumbered Property from being used in the manner in which it is
currently being used, or would result in a violation of any law which would have
a material and adverse effect on such Unencumbered Property); provided that
Material Title Defects shall not include any Liens or other encumbrances
(i) that existed as of the date of the title insurance policies issued in
connection with the Prior Credit Agreement for the Unencumbered Properties as of
the date of this Agreement, (ii) that constitute Permitted Liens or (iii) with
respect to any Unencumbered Properties added following the date of this
Agreement, Liens and other encumbrances similar in type and extent to those
contemplated by clauses (i) and (ii) above.
“Maturity Date” is defined in the first paragraph of each Note.
“Memorandum” is defined in Section 5.3.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


A‑9

--------------------------------------------------------------------------------





“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Non‑Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither the Parent nor the Issuer has any
personal liability (other than for Customary Recourse Exceptions) or, if such
Person is the Parent or the Issuer, in which recourse of the applicable holder
of such Indebtedness for non‑payment is limited to such holder’s Liens on a
particular asset or group of assets (other than for Customary Recourse
Exceptions). For the avoidance of doubt, if any Indebtedness is partially
guaranteed by the Parent or the Issuer, then the portion of such Indebtedness
that is not so guaranteed shall still be Non‑Recourse Indebtedness if it
otherwise satisfies the requirements in this definition.
“Note Documents” means this Agreement, the Notes, and the Affiliate Guaranties.
“Notes” is defined in Section 1.1.
“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona fide tenant Leases, in each case, which tenants are not
more than 60 days past due in the payment of all rent or other similar payments
due under such Leases and paying rent.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
www.treasury.gov/resource‑center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Issuer, the Parent or a Subsidiary Guarantor, as
applicable, whose responsibilities extend to the subject matter of such
certificate.
“Parent” is defined in the introductory paragraph hereto.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Liens” means
(i)    Liens for taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(ii)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(iii)    pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


A‑10

--------------------------------------------------------------------------------





(iv)    easements, rights‑of‑way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
(v)    Liens securing judgments for the payment of money not constituting a
Default or Event of Default under Section 11(i);
(vi)    the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person;
(vii)    Liens securing obligations in the nature of personal property financing
leases for furniture, furnishings or similar assets, Capital Lease Obligations
and other purchase money obligations for fixed or capital assets; provided that
(A) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (B) the obligations secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition, (C) with respect to Capital Leases, such
Liens do not at any time extend to or cover any assets other than the assets
subject to such Capital Leases and (D) to the extent any portion of such Liens
attaches to any Unencumbered Property, the amount of such Indebtedness shall be
deducted from any determination of the value of such Unencumbered Property;
(viii)    Liens securing obligations in the nature of the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business; and
(ix)    all Liens, encumbrances and other matters disclosed in any owner’s title
insurance policies or other title reports and updates thereof accepted by the
Required Holders.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
governmental authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Parent,
Issuer or any ERISA Affiliate or with respect to which the Issuer or any ERISA
Affiliate may have any liability.
“Primary Credit Facility” shall mean either:
    (a)     the Term Loan Agreement dated as of July 28, 2017 among the Issuer,
the Parent, Bank of America, N.A., as administrative agent and the other lenders
party thereto, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof;
(b)        the Amended and Restated Term Loan Agreement dated as of December 20,
2016 among the Issuer, the Parent, Wells Fargo Bank, National Association as
administrative agent and the other lenders party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof;
(c)        the Second Amended and Restated Term Loan Agreement dated as of
December 20, 2016 among the Issuer, the Parent, Wells Fargo Bank, National
Association as administrative agent and the other lenders party thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof;


A‑11

--------------------------------------------------------------------------------





(d)        the Term Loan Agreement dated as of September 29, 2015 among the
Issuer, the Parent and Wells Fargo Bank, National Association, as administrative
agent and the other lenders party thereto, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; or
(e)    the Credit Agreement, dated as of December 18, 2014, among the Issuer,
Parent, Wells Fargo Bank, National Association, as the administrative agent, an
L/C issuer and the swing line lender, and the other lenders party thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof.
“Prior Credit Agreement” means that certain Credit Agreement dated as of April
20, 2011 among the Issuer, Bank of America, N.A., as agent and a syndicate of
lenders.
“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by the Parent and its Consolidated Subsidiaries (including the
Issuer).
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Issuer and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.
“Recourse Indebtedness” means Indebtedness that is not Non‑Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time (a) prior to the Closing, the Purchasers,
and (b) on or after the Closing, the holders of more than 50% in principal
amount of the Notes at the time outstanding, exclusive of Notes then owned by
the Parent, the Issuer or any of its Affiliates.
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Parent or the Issuer, as the case may be, with responsibility for the
administration of the relevant portion of this Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any preferred stock of the
Company or any Subsidiary, or any payment (whether in cash, Equity Interests or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such preferred stock.


A‑12

--------------------------------------------------------------------------------





“S&P” means S&P Global Ratings and any successor thereto.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding, for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder, and provided further that
the obligations under any revolving credit agreement that are otherwise not
secured shall not constitute Secured Indebtedness due to the existence of cash
collateral security requirements in connection with customary defaulting lender
provisions.
“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness of the Parent and its
Subsidiaries, divided by (b) Total Asset Value.
“Secured Recourse Debt Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Secured Indebtedness of the Issuer
and its Subsidiaries which is Recourse Indebtedness with respect to the Issuer
and its Subsidiaries, divided by (b) Total Asset Value.
“Securities” or “Security” shall have the meaning specified in section 2(a)(1)
of the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, chief accounting
officer, treasurer, comptroller or controller of the Parent, the Issuer or a
Subsidiary Guarantor, as the case may be.
“Series A Notes” are defined in Section 1.1.
“Series B Notes” are defined in Section 1.1.
“Share” means Issuer’s and Parent’s direct or indirect share of a Consolidated
Subsidiary or an Unconsolidated Affiliate as reasonably determined by Issuer
based upon Issuer’s and Parent’s economic interest (whether direct or indirect)
in such Consolidated Subsidiary or Unconsolidated Affiliate, as of the date of
such determination.
“Source” is defined in Section 6.2.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Issuer.
“Subsidiary Guarantors” means, as of any date, the Subsidiaries of the Parent
that are required to deliver an Affiliate Guaranty on the date hereof or deliver
a joinder to such Affiliate Guaranty pursuant to the requirements of Section 9.7
excluding, however, any Subsidiary Guarantor which has been released in
accordance with Section 9.7(b).
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.


A‑13

--------------------------------------------------------------------------------





“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement and (c) any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Purchaser or any Affiliate of
a Purchaser).
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
“Tangible Net Worth” means, as of any date, (a) Total Asset Value minus (b) the
sum of (i) Consolidated Total Debt and (ii) to the extent included in the
calculation of Total Asset Value, goodwill and other intangible assets (other
than deferred leasing intangibles).
“Threshold Amount” means the lesser of (x)(a) $80,000,000 with respect to
Recourse Indebtedness, (b) $150,000,000 with respect to Non‑Recourse
Indebtedness, and (c) $80,000,000 with respect to all other amounts or (y) the
“Threshold Amount” as defined in any Primary Credit Facility (however, if at any
time the amounts referenced in such definitions differ, the lesser of such
amounts).
“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI with respect
to all Properties (without duplication from the assets in clauses (b) through
(g) below) for the fiscal quarter most recently ended, annualized divided by
(ii) the Capitalization Rate, plus (b) 75% of the Book Value of any Dark
Property for the first 12 months (provided that no Dark Property shall be
included in the calculation of Total Asset Value for a period greater than 12
months), plus (c) the acquisition cost of Construction in Progress and the costs
of improvements thereon and renovations thereof, plus (d) cash and cash
equivalents (including restricted cash) on such date, plus (e) the Companies’
Share of the foregoing items and components attributable to Unconsolidated
Affiliates, plus (f) an amount equal to the Book Value (adjusted in accordance
with GAAP to reflect any default or other impairment of such loan) of mortgage
loans, construction loans, capital improvement loans, and other loans, in each
case owned by a Company, plus (g) fifty percent (50%) of the Book Value of any
undeveloped land.
Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (a) the amount under
clause (b) above would exceed 10% of Total Asset Value, such excess shall be
excluded, (b) the amount under clause (c) and (g) above would exceed 15% of
Total Asset Value, such excess shall be excluded, (c) the amount under clause
(e) above would exceed 30% of Total Asset Value, such excess shall be excluded,
(d) the amount under clause (f) above would exceed 15% of Total Asset Value,
such excess shall be excluded, and (e) the amount under clauses (b), (c), (e),
(f) and (g) above would exceed 30% of Total Asset Value, such


A‑14

--------------------------------------------------------------------------------





excess shall be excluded. So long as no Default or Event of Default has occurred
and is then continuing, if any of the percentages set forth in the immediately
preceding sentence are subsequently amended or modified in the Primary Credit
Facility, such amendment or modification shall be deemed incorporated by
reference into this Agreement, mutatis mutandi, as if set forth fully in this
Agreement, effective beginning on the date on which such amendment or
modification is effective in the Primary Credit Facility, provided, that in the
event that any fee is paid to any party under the Primary Credit Facility solely
to effectuate any such amendment or modification, the holders of the Notes shall
have received an equivalent fee on a pro rata basis prior to or concurrently
with the effectiveness of any such amendment or modification. “Equivalent fee”
means an amount equal to the percentage determined by dividing the fee paid
under the Primary Credit Facility by the principal outstanding amount under the
Primary Credit Facility multiplied by the aggregate outstanding principal amount
of the Notes.
“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intercompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.
“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of the Parent on the consolidated financial statements of
the Parent.
“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
all Unencumbered Properties excluding any Dark Property for such period.
“Unencumbered Asset Value” means without duplication, the sum of, for each
Unencumbered Property owned or ground leased for the Current Reporting Quarter,
(i) an amount equal to (x) the Unencumbered Adjusted NOI attributable to such
Unencumbered Property for such Current Reporting Quarter multiplied by (y) four
(4), divided by (ii) the Capitalization Rate.
“Unencumbered Leverage Ratio Covenant Holiday” is defined in Section 10.6(c).
“Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness of the Parent
and its Subsidiaries, divided by (b) Unencumbered Asset Value.
“Unencumbered Property” means any Property owned by the Issuer, the Parent or
any of their Subsidiaries which is free and clear of any Liens other than
Permitted Liens and meets the requirements of (1) subsections (i), (ii) and
(iii) of the definition of Acceptable Property and provided that (2) (a) no
Material Title Defect with respect to such Unencumbered Property shall exist and
(b) such Unencumbered Property shall have reasonably satisfactory access to
public utilities.
“Unsecured Indebtedness” means Indebtedness of the Issuer and the Parent,
determined on a consolidated basis, which is not Secured Indebtedness.
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to Issuer or the Parent shall be deemed to
be Unsecured Indebtedness.
“Unsecured Interest Coverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unencumbered Adjusted NOI to
(b) Unsecured Interest Expense.
“Unsecured Interest Expense” means, with respect to any period, Consolidated
Interest Expense of the Parent and its Subsidiaries for such period attributable
to Unsecured Indebtedness of the Parent and its Subsidiaries.
“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


A‑15

--------------------------------------------------------------------------------





“Wholly‑Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Issuer and the Issuer’s other Wholly‑Owned
Subsidiaries at such time.






A‑16

--------------------------------------------------------------------------------






[FORM OF SERIES A NOTE]
STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
4.10% SENIOR GUARANTEED NOTE, SERIES A, DUE JUNE 13, 2025
No. [_____]
[Date]
$[_______]
85253# AG6

FOR VALUE RECEIVED, the undersigned, STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(herein called the “Issuer”), a limited partnership organized and existing under
the laws of the State of Delaware, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on June 13, 2025 (the “Maturity
Date”), with interest (computed on the basis of a 360‑day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of 4.10% per annum from the
date hereof, payable semiannually, on the 13th day of June and December in each
year, commencing with December 13, 2018, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make‑Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 6.10% or (ii) 2.00% over the rate of interest publicly
announced by Bank of America, N.A. from time to time in New York, New York as
its “base” or “prime” rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A in New York, New York or at such other
place as the Issuer shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of April 10,
2018 (as from time to time amended, the “Note Purchase Agreement”), among the
Parent, the Issuer and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise. This Note is guaranteed by the Parent and certain Affiliates
of the Issuer pursuant to certain Affiliate Guaranties.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.


SCHEDULE 1-A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.


By: STAG Industrial GP, LLC, a Delaware limited
liability company, its General Partner




By
[Title]






1-A-2

--------------------------------------------------------------------------------






[FORM OF SERIES B NOTE]
STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
4.27% SENIOR GUARANTEED NOTE, SERIES B, DUE JUNE 13, 2028
No. [_____]
[Date]
$[_______]
85253# AH4





FOR VALUE RECEIVED, the undersigned, STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(herein called the “Issuer”), a limited partnership organized and existing under
the laws of the State of Delaware, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on June 13, 2028 (the “Maturity
Date”), with interest (computed on the basis of a 360‑day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of 4.27% per annum from the
date hereof, payable semiannually, on the 13th day of June and December in each
year, commencing with December 13, 2018, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make‑Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 6.27% or (ii) 2.00% over the rate of interest publicly
announced by Bank of America, N.A. from time to time in New York, New York as
its “base” or “prime” rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. New York, New York or at such other
place as the Issuer shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of April 10,
2018 (as from time to time amended, the “Note Purchase Agreement”), among the
Parent, the Issuer and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise. This Note is guaranteed by the Parent and certain Affiliates
of the Issuer pursuant to certain Affiliate Guaranties.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.


SCHEDULE 1-B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.


By: STAG Industrial GP, LLC, a Delaware limited
liability company, its General Partner




By
[Title]






1-B-2

--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL
TO THE ISSUER
Matters To Be Covered in
Opinion of Special Counsel to the Issuer








SCHEDULE 4.4(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS
[To Be Provided on a Case by Case Basis]






SCHEDULE 4.4(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






SCHEDULE 5.3

None.










SCHEDULE 5.3
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






SCHEDULE 5.4
SUBSIDIARIES OF THE ISSUER AND OWNERSHIP OF SUBSIDIARY STOCK


Part (a).    Subsidiaries, Affiliates, Directors and Officers of Parent and
Issuer.


(i)        Subsidiaries.


[Note: Subsidiaries in italics shall not be Subsidiary Guarantors.]
Parent


Direct Subsidiaries (percentages reflect Parent ownership interest):


STAG Industrial GP, LLC (100%)


Issuer (95.94% of the limited partnership interests as of 12/31/17)


Indirect Subsidiaries:


All held through Issuer (see below)


Issuer


Direct Subsidiaries (100% ownership by Issuer unless noted otherwise):


STAG Industrial Management, LLC (99% ‑ remaining 1% owned by STAG TRS, LLC)
STAG Industrial Holdings, LLC
STAG Industrial Holdings II, LLC
STAG Investments Holdings III, LLC
STAG Investments Holdings IV, LLC
STAG GI Investments Holdings, LLC
STAG Industrial TRS, LLC
Indirect Subsidiaries:


STAG III Albion, LLC
STAG III Arlington, L.P.
Note: Subsidiaries in italics not included as Subsidiary Guarantors
STAG III Boardman, LLC
STAG III Chesterfield, LLC


SCHEDULE 5.4
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





STAG III Cincinnati, LLC
STAG III Daytona Beach, LLC
STAG III Elkhart, LLC
STAG III Farmington, LLC
STAG III Lewiston, LLC
STAG III Malden, LLC
STAG III Mason, LLC
STAG III Mayville, LLC
STAG III Newark, LLC
STAG III Pocatello, LLC
STAG III Rapid City, LLC
STIR Investments GP III, LLC
STAG III Sergeant Bluff, LLC
STAG III Twinsburg, LLC
STAG III Youngstown, LLC
STAG IV Alexandria, LLC
STAG IV Belfast, LLC
STAG IV Cheektowaga, LLC
STAG IV Danville, LLC
STAG IV Seville, LLC
STAG IV Sun Prairie, LLC
STAG IV Waco, L.P.
STIR Investments GP IV, LLC
STAG GI Cleveland, LLC
STAG GI Goshen, LLC
STAG GI Madison, LLC
STAG GI Mooresville, LLC


5.4-2

--------------------------------------------------------------------------------





STAG GI New Jersey, LLC
STAG GI O’Fallon, LLC
STAG GI Rogers, LLC
STAG GI Salem, LLC
STAG GI Streetsboro, LLC
STAG GI Vonore, LLC
STAG GI Walker, LLC
STIR Lansing, LLC
STAG Louisville, LLC
STAG Fort Worth, LP
STAG TX GP, LLC
STAG Hazelwood, LLC
STAG North Jackson, LLC
STAG Gloversville 1, LLC
STAG Gloversville 2, LLC
STAG Gloversville 4, LLC
STAG Johnstown 1, LLC
STAG Johnstown 2, LLC
STAG Johnstown 3, LLC
STAG Johnstown 4, LLC
STAG Ware Shoals, LLC
STAG Greenwood 1, LLC
STAG Greenwood 2, LLC
STAG Holland 3, LLC
STAG Independence, LLC
STAG Lafayette 1, LLC
STAG Lafayette 2, LLC


5.4-3

--------------------------------------------------------------------------------





STAG Lafayette 3, LLC
STAG Lansing 3, LLC
STAG Marion, LLC
STAG Novi, LLC
STAG O'Hara, LLC
STAG Phenix City, LLC
STAG Sterling Heights, LLC
STAG Wichita 1, LLC
STAG Wichita 2, LLC
STAG Wichita 4, LLC
STAG Arlington 2, L.P.
STAG TX GP 2, LLC
STAG Avon, LLC
STAG Buffalo, LLC
STAG Chippewa Falls, LLC
STAG East Windsor, LLC
STAG Edgefield, LLC
STAG Gahanna, LLC
STAG Lansing 2, LLC
STAG Norton, LLC
STAG Orlando, LLC
STAG Pineville, LLC
STAG Portland, LLC
STAG Portland 2, LLC
STAG Reading, LLC
STAG Rogers 2, LLC
STAG South Bend, LLC


5.4-4

--------------------------------------------------------------------------------





STAG Spartanburg, LLC
STAG Portage, LLC
STAG Jackson, LLC
STAG El Paso, LP
STIR Investments GP, LLC
STAG Simpsonville, LLC
STAG Dallas, LLC
STAG De Pere, LLC
STAG Duncan, LLC
STAG Buena Vista, LLC
STAG Gurnee, LLC
STAG Kansas City 2, LLC
STAG Chicopee, LLC
STAG Montgomery, LLC
STAG Smyrna, LLC
STAG Statham, LLC
STAG Harrisonburg, LLC
STAG Toledo, LLC
STAG Woodstock, LLC
STAG Columbia, LLC
STAG Golden, LLC
STAG Dekalb, LLC
STAG Ocala, LLC
STAG Marion 2, LLC
STAG Londonderry, LLC
STAG Houston 2, L.P.
STAG Idaho Falls, LLC


5.4-5

--------------------------------------------------------------------------------





STAG Williamsport, LLC
STAG Kentwood, LLC
STAG Marshall, LLC
STAG Belvidere I, LLC
STAG Belvidere II, LLC
STAG Belvidere III, LLC
STAG Belvidere IV, LLC
STAG Belvidere V, LLC
STAG Belvidere VI, LLC
STAG Belvidere VII, LLC
STAG Belvidere VIII, LLC
STAG Belvidere IX, LLC
STAG Nashville, LLC
STAG New Berlin, LLC
STAG Hampstead, LLC
STAG New Hope, LLC
STAG Orlando 2, LLC
STAG North Jackson 2, LLC
STAG Shannon, LLC
STAG Lansing 4, LLC
STAG Harvard, LLC
STAG Sauk Village, LLC
STAG South Holland, LLC
STAG Mascot, LLC
STAG Janesville, LLC
STAG Allentown, LLC
STAG Nashua, LLC


5.4-6

--------------------------------------------------------------------------------





STAG Strongsville, LLC
STAG Columbus, LLC
STAG Savannah, LLC
STAG Garland, LP
STAG West Chester, LLC
STAG Calhoun, LLC
STAG Hebron, LLC
STAG Houston 3, LP
STAG East Troy, LLC
STAG Jefferson City, LLC
STAG Savage, LLC
STAG El Paso 1, LP
STAG El Paso 2, LP
STAG El Paso 3, LP
STAG El Paso 4, LP
STAG Chester, LLC
STAG Mechanicsburg 1, LLC
STAG Mechanicsburg 2, LLC
STAG Mechanicsburg 3, LLC
STAG Mason 3, LLC
STAG Lenexa, LLC
STAG Reno, LLC
STAG Yorkville, LLC
STAG Fort Wayne, LLC
STAG Murfreesboro, LLC
STAG Gurnee 2, LLC
STAG Germantown, LLC


5.4-7

--------------------------------------------------------------------------------





STAG Elizabethtown, LLC
STAG Camarillo 1, LP
STAG Camarillo 2, LP
STAG CA GP, LLC
STAG Spartanburg 3, LLC
STAG Houston 4, LP
STAG Burlington, LLC
STAG Greenville, LLC
STAG North Haven, LLC
STAG Plymouth 2, LLC
STAG Oakwood Village, LLC
STAG Stoughton 1, LLC
STAG Stoughton 2, LLC
STAG 5101 South Council Road, LLC
STAG Knoxville 2, LLC
STAG Clinton, LLC
STAG Fairborn, LLC
STAG El Paso, 5, LP
STAG Phoenix, LLC
STAG Machesney Park, LLC
STAG Macedonia, LLC
STAG Novi 2, LLC
STAG Grand Junction, LLC
STAG Tulsa, LLC
STAG Chattanooga 1, LLC


5.4-8

--------------------------------------------------------------------------------





STAG Chattanooga 2, LLC
STAG Libertyville 1, LLC
STAG Libertyville 2, LLC
STAG Greer, LLC
STAG Piedmont 1, LLC
STAG Piedmont 2, LLC
STAG Piedmont 3, LLC
STAG Belvidere 10, LLC
STAG Shreveport, LLC
STAG Dayton 2, LLC
STAG West Allis, LLC
STAG Garland 2, LP
STAG Loudon, LLC
STAG Laurens, LLC
STAG Lancaster, LLC
STAG Grand Rapids, LLC
STAG Burlington 2, LLC
STAG Biddeford, LLC
STAG Fairfield 3, LLC
STAG Mascot 2, LLC
STAG Erlanger, LLC
STAG Norton, LLC
STAG Visalia, LP
STAG Rock Hill 2, LLC
STAG NC Holdings, LP
STAG NC GP, LLC


5.4-9

--------------------------------------------------------------------------------





STAG TX Holdings LP
STAG Sparks 2, LLC
STAG Rockwall, L.P.
STAG Lebanon, LLC,
STAG York, LLC,
STAG Mooresville 2, LP
STAG NC GP 2, LLC
STAG West Columbia 3, LLC
STAG IND Stafford, LP
STAG IND El Paso 6, LP
STAG IND Houston 9, LP






5.4-10

--------------------------------------------------------------------------------





(ii)        Affiliates.


Reference is made to subpart (iii) immediately below.


According to Schedule 13G/A filed with the SEC on February 12, 2018, The
Vanguard Group beneficially owned in excess of 10% of the Parent’s common stock.


(iii)        Directors and Senior Officers.


Senior Officers


Benjamin S. Butcher Chairman, Chairman of the Board, Chief Executive Officer and
President
William R. Crooker, Executive Vice President, Chief Financial Officer and
Treasurer
Stephen C. Mecke, Executive Vice President and Chief Operating Officer
Jeffrey M. Sullivan, Executive Vice President, General Counsel and Secretary
David G. King, Executive Vice President and Director of Real Estate Operations
Peter Fearey, Executive Vice President and Chief Technology Officer


Directors


Benjamin S. Butcher, Chairman of the Board, Chief Executive Officer and
President
Virgis W. Colbert, Director
Michelle Dilley, Director
Jeffrey D. Furber, Director
Larry T. Guillemette, Lead Director
Francis X. Jacoby III, Director
Christopher P. Marr, Director
Hans S. Weger, Director






Part (b).    Restrictions on Dividends.


Reference is made to the agreements in respect of the Indebtedness identified on
Schedule 5.15, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.








5.4-11

--------------------------------------------------------------------------------






SCHEDULE 5.5
FINANCIAL STATEMENTS


The following audited financial statements contained in the Parent’s Annual
Report on Form
10-K filed with the SEC on February 15, 2018, and available on EDGAR:


•
consolidated balance sheets as of December 31, 2017, and 2016;



•
consolidated statements of operations for the years ended December 31, 2017,
2016, and 2015;



•
consolidated statements of comprehensive income (loss) for the years ended
December 31, 2017, 2016, and 2015;



•
consolidated statements of equity for the years ended December 31, 2017, 2016,
and 2015; and



•
consolidated statements of cash flows for the years ended December 31, 2017,
2016, and 2015.









SCHEDULE 5.5
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






SCHEDULE 5.15
EXISTING INDEBTEDNESS

Part (a).        Existing Indebtedness
Loan
Balance (in millions) as of June 30, 2017
Balance (in millions) as of September 30, 2017
Balance (in millions) as of December 31, 2017
Interest Rate Type
Interest Rate as of December 31, 2017
Maturity Date
Wells Fargo Bank, N.A. Unsecured Revolving Credit Facility
130.0


245.0


271.0
VARIABLE
LIBOR + 1.15%
12/18/19
Connecticut General Life Insurance Company (Tranche 1)
35.0


-


-
FIXED
6.50%
02/01/18
Connecticut General Life Insurance Company (Tranche 2)
36.5


-


-
FIXED
5.75%
02/01/18
Connecticut General Life Insurance Company (Tranche 3)
16.0


-


-
FIXED
5.88%
02/01/18
Wells Fargo Bank, N.A. Unsecured Term Loan A
150.0


150.0


150.0
VARIABLE
LIBOR + 1.30%
03/31/22
Wells Fargo Bank, N.A. Unsecured Term Loan B
150.0


150.0


150.0
VARIABLE
LIBOR + 1.30%
03/21/21
Wells Fargo Bank, N.A. Unsecured Term Loan C
150.0


150.0


150.0
VARIABLE
LIBOR + 1.30%
09/29/20
Wells Fargo Bank, N.A. (CMBS loan)
55.8


55.4


54.9
FIXED
4.31%
12/01/22
Bank of America, N.A.
Unsecured Term Loan D
-


-


-
VARIABLE
LIBOR + 1.30%
01/04/23
Thrivent Financial for Lutherans (Rock Hill 2)
4.0


3.9


3.9
FIXED
4.78%
12/15/23
Series A Unsecured Notes
50.0


50.0


50.0
FIXED
4.98%
10/01/24
Series B Unsecured Notes
50.0


50.0


50.0
FIXED
4.98%
07/01/26
Series C Unsecured Notes
80.0


80.0


80.0
FIXED
4.42%
12/30/26
Series D Unsecured Notes
100.00


100.00


100.00
FIXED
4.32%
02/20/25
Series E Unsecured Notes
20.0


20.0


20.0
FIXED
4.42%
02/20/27



SCHEDULE 5.15
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





Series F Unsecured Notes
100.0


100.0


100.0
FIXED
3.98%
01/05/23
Total


$1,127.3




$1,154.3


$1,179.8
 
 
 



(1) THE ABOVE AMOUNTS ARE PRINCIPAL AMOUNTS ONLY AND DO NOT INCLUDE ANY
UNAMORTIZED FAIR MARKET VALUE PREMIUMS.








5.15-2

--------------------------------------------------------------------------------






Part (b).        Secured Indebtedness.


Reference is made to the agreements in respect of the Indebtedness identified
above, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.


Part (c).        Restrictions on Indebtedness.


Reference is made to the agreements in respect of the Indebtedness identified
above, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.






5.15-2

--------------------------------------------------------------------------------






SCHEDULE C‑1
FORM OF PARENT GUARANTY
THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is dated as of June 13, 2018,
by STAG INDUSTRIAL, INC., a Maryland corporation (“Guarantor”), for the benefit
of the Purchasers (as defined below) and the other holders from time to time of
the Notes (as defined below). The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder.”
RECITALS:
I.    STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership (the “Issuer”) and STAG Industrial, Inc., a Maryland corporation,
are entering into a Note Purchase Agreement dated as of April 10, 2018 (as
amended, modified, supplemented or restated from time to time, the “Note
Purchase Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”) simultaneously with the delivery of this Guaranty. Capitalized
terms used herein have the meanings specified in the Note Purchase Agreement
unless otherwise defined herein.
II.    The Issuer has authorized the issuance and sale, pursuant to the Note
Purchase Agreement, of its (a) $75,000,000 aggregate principal amount of its
4.10% Senior Guaranteed Notes, Series A, due June 13, 2025 and (b) $100,000,000
aggregate principal amount of its 4.27% Senior Guaranteed Notes, Series B, due
June 13, 2028 (collectively, the “Notes”).
III.    Guarantor is a limited partner of, and holds Equity Interests in, Issuer
and will benefit from the financing arrangements contemplated by the Note
Purchase Agreement.
IV.    This Guaranty is integral to the transactions contemplated by the Note
Purchase Agreement, and the execution and delivery hereof is a condition
precedent to the Purchasers’ obligations to purchase the Notes.
NOW, THEREFORE, as an inducement to the Purchasers to enter into the Note
Purchase Agreement and to purchase the Notes thereunder, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantor hereby guarantees payment of the Guaranteed Obligations
(hereinafter defined) and hereby agrees as follows:
SECTION 1.
NATURE OF GUARANTY.

Guarantor hereby absolutely and unconditionally guarantees, as a guarantee of
payment and not merely as a guarantee of collection, the due and punctual
payment in full of (a) the principal of, Make‑Whole Amount, if any, and interest
on (including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post‑filing or post‑petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise),
(b) all costs, attorneys’ fees and expenses incurred by any holder in connection
with the collection or enforcement thereof, and (c) any other sums which may
become due under the terms and provisions of the Notes, the Note Purchase
Agreement or any other instrument referred to therein, (all such obligations
described in clauses (a), (b) and (c) above are herein called the “Guaranteed
Obligations”). Issuer’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon Guarantor and conclusive for the purpose of establishing
the amount of the Guaranteed Obligations. This Guaranty shall not be affected by
the genuineness, validity, regularity, or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of
Guarantor under this Guaranty.


SCHEDULE C-1
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





SECTION 2.
NO SETOFF OR DEDUCTIONS; TAXES.

Guarantor represents and warrants that it is incorporated and resident in the
United States of America. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes. If
Guarantor must make a payment under this Guaranty, then Guarantor represents and
warrants that it will make the payment from its offices located in the United
States of America to the holders, pursuant to Section 14.2 of the Note Purchase
Agreement, so that no withholding tax is imposed on such payment.
SECTION 3.
NO TERMINATION.

This Guaranty is a continuing and irrevocable guaranty of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all Guaranteed Obligations and any other amounts payable under this
Guaranty are indefeasibly paid and performed in full and any commitments of the
holders with respect to the Guaranteed Obligations are terminated. Subject to
Section 14.2 of the Note Purchase Agreement, all payments under this Guaranty
shall be made at Issuer’s office in U.S. dollars.
SECTION 4.
WAIVER OF NOTICES.

Guarantor waives notice of the acceptance of this Guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. Guarantor
further waives presentment, protest, notice, dishonor or default, demand for
payment, notice of intent to accelerate, notice of acceleration, and any other
notices to which Guarantor might otherwise be entitled.
SECTION 5.
NO SUBROGATION.

Guarantor shall not exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full. If any amounts are paid to Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the holders and shall forthwith be paid to the holders, to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured as
may be directed by the Required Holders, but without reducing or affecting in
any manner the liability of the Guarantor under this Guaranty.
SECTION 6.
WAIVER OF SURETYSHIP DEFENSES.

Guarantor agrees that the holders may, at any time and from time to time, and
without notice to Guarantor, make any agreement with Issuer or with any other
person or entity liable on any of the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging, or otherwise affecting the
obligations of Guarantor under this Guaranty. Guarantor waives any defense
arising by reason of any disability or other defense of Issuer or any other
guarantor, or the cessation from any cause whatsoever of the liability of
Issuer, or any claim that Guarantor’s obligations exceed or are more burdensome
than those of Issuer and waives the benefit of any statute of limitations
affecting the liability of Guarantor hereunder. Guarantor waives any right to
enforce any remedy which Guarantor now has or may hereafter have against Issuer
and waives any benefit of and any right to participate in any security now or
hereafter held for the benefit of the holders. Further, Guarantor consents to
the taking of, or failure to take, any action which might in any manner or to
any extent vary the risks of Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of Guarantor.


C-1-2

--------------------------------------------------------------------------------





SECTION 7.
EXHAUSTION OF OTHER REMEDIES NOT REQUIRED.

The obligations of Guarantor hereunder are those of primary obligor, and not
merely as surety, and are independent of the Guaranteed Obligations. Guarantor
waives diligence by any of the holders and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any holder to exhaust any right or remedy or to
take any action against Issuer, any other guarantor, or any other person,
entity, or property before enforcing this Guaranty against Guarantor.
SECTION 8.
REINSTATEMENT.

Notwithstanding anything in this Guaranty to the contrary, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment, in whole or in part, of any of the sums due to any holder on
account of the Guaranteed Obligations is revoked, terminated, rescinded, or
reduced or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of Issuer or any other person or entity or
otherwise, as if such payment had not been made and whether or not a holder is
in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.
SECTION 9.
SUBORDINATION.

Guarantor hereby expressly subordinates the payment of all obligations and
Indebtedness of Issuer owing to Guarantor, whether now existing or hereafter
arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to Guarantor, (c) held by or are to be held by
Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations. Guarantor agrees not to accept any
payment of such Subordinated Debt from Issuer if a Default exists. If Guarantor
receives any payment of any Subordinated Debt in violation of the foregoing,
then Guarantor shall hold that payment in trust for the benefit of the holders,
in the form received (with any necessary endorsements), to be applied to the
Guaranteed Obligations, whether matured or unmatured, as may be directed by the
Required Holders, but without reducing or affecting in any manner the liability
of Guarantor under this Guaranty.
SECTION 10.
STAY OF ACCELERATION.

In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of
Issuer or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by Guarantor immediately upon demand by the Required
Holders.
SECTION 11.
INDEMNIFICATION AND EXPENSES.

(a)    Guarantor shall indemnify each holder (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, and related expenses (including, without
limitation, the fees, charges, and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or any of the Companies arising out of, in connection with, or as a
result of (i) the execution or delivery or enforcement of this Guaranty or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder, the consummation of the
transactions contemplated hereby; or (ii) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by any of the Companies, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.


C-1-3

--------------------------------------------------------------------------------





(b)    Guarantor shall pay holders upon demand the amount of any and all
reasonable out‑of‑pocket costs and expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that the Required Holders
may incur in connection with the administration of this Guaranty, including,
without limitation, any such costs and expenses incurred in the preservation,
protection, or enforcement of any rights of any holder in any case commenced by
or against Guarantor under the Bankruptcy Code (Title 11, United States Code) or
any similar or successor statute. The obligations of Guarantor under the
preceding sentence shall survive termination of this Guaranty.
SECTION 12.
AMENDMENTS.

No amendment, modification, termination, or waiver of any provision of this
Guaranty, and no consent to any departure by Guarantor from the terms and
conditions hereof, shall in any event be effective unless the same shall be in
writing and signed by the Required Holders and Guarantor. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.
SECTION 13.
NOTICES.

Any notice or other communication herein required or permitted to be given shall
be in writing and shall be in accordance with the provisions of Section 18 of
the Note Purchase Agreement. All notices or other communications hereunder shall
be made to the applicable address, as follows: (i) if addressed to any holder of
any Note, to the address specified for such holder pursuant to Section 18 of the
Note Purchase Agreement; and (ii) if addressed to Guarantor, then to the address
as follows: c/o STAG Industrial, Inc., One Federal Street, 23rd Floor, Boston,
Massachusetts 02110, Attention: Benjamin S. Butcher, Chief Executive Officer,
Telecopier No.: (617) 574‑0052, with a copy to c/o STAG Industrial, Inc., One
Federal Street, 23rd Floor, Boston, Massachusetts 02110, Attention: Jeffrey M.
Sullivan, Esq., Telecopier No.: (617) 574‑0052. Any party to this Guaranty may
change its address, telecopier or telephone number for notices and other
communications in accordance with the terms and provisions set forth in
Section 18 of the Note Purchase Agreement.
SECTION 14.
NO WAIVER; ENFORCEABILITY.

No failure by any holder to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.
SECTION 15.
ASSIGNMENT.

This Guaranty shall: (a) bind Guarantor and its successors and assigns, provided
that Guarantor may not assign its rights or obligations under this Guaranty
without the prior written consent of the Required Holders (and any attempted
assignment without such consent shall be void); and (b) inure to the benefit of
each of the holders and their respective successors and assigns and the holders
may, without notice to Guarantor and without affecting Guarantor’s obligations
hereunder, assign or sell or participate the Guaranteed Obligations and this
Guaranty, in whole or in part. Guarantor agrees that the holders may disclose to
any prospective purchaser and any purchaser of all or part of the Notes any and
all information in the holders’ possession concerning Guarantor, this Guaranty,
and any security for this Guaranty to the extent permitted under, and in
compliance with, the terms of the Note Purchase Agreement.
SECTION 16.
CONDITION OF ISSUER.

Guarantor acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from Issuer such information concerning the
financial condition, business, and operations of Issuer as Guarantor requires,
and that no holder shall have any duty, and Guarantor is not relying on any
holder at any time, to disclose to Guarantor any information relating to the
business, operations, or financial condition of Issuer.


C-1-4

--------------------------------------------------------------------------------





SECTION 17.
RIGHTS OF SETOFF.

If and to the extent any payment is not made when due hereunder, then each
holder may setoff and charge from time to time any amount so due against any or
all of Guarantor’s accounts or deposits with such holder.
SECTION 18.
OTHER GUARANTEES.

Unless otherwise agreed by the holders and Guarantor in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by Guarantor for the benefit of the holders or any term or
provision thereof.
SECTION 19.
GOVERNING LAW; JURISDICTION; ETC.

(a)    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR THE
NOTE PURCHASE AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY HOLDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR THE NOTE
PURCHASE AGREEMENT AGAINST GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT IN ANY COURT
REFERRED TO IN SECTION 19(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18 OF THE NOTE PURCHASE
AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON GUARANTOR A COPY IS ALSO
DELIVERED TO JEFFREY M. SULLIVAN, GENERAL COUNSEL FOR GUARANTOR (WHOSE CONTACT
INFORMATION IS NOTED IN SECTION 13 ABOVE). NOTHING IN THIS GUARANTY WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO


C-1-5

--------------------------------------------------------------------------------





(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 19.
SECTION 20.
COUNTERPARTS.

This Guaranty may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.
SECTION 21.
FINAL AGREEMENT.

THIS GUARANTY, THE NOTES AND THE NOTE PURCHASE AGREEMENT CONSTITUTE THE ENTIRE
CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO
THE SUBJECT MATTER HEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


[Remainder of Page Intentionally Left Blank;
Signature Pages Follow]






C-1-6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the date first written above.


PARENT:


STAG INDUSTRIAL, INC., a Maryland corporation




By:
Name: William R. Crooker
Title: Executive Vice President, Chief Financial Officer and Treasurer






C-1-8

--------------------------------------------------------------------------------






SCHEDULE C‑2
FORM OF SUBSIDIARY GUARANTY
THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is dated as of June 13,
2018, by EACH OF THE SUBSIDIARIES OF STAG INDUSTRIAL OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Issuer”), LISTED ON SCHEDULE 1 ATTACHED
HERETO or who become a party hereto pursuant to Section 20 below (each a
“Guarantor” and collectively, “Guarantors”), for the benefit of the Purchasers
(as defined below) and the other holders from time to time of the Notes (as
defined below). The Purchasers and such other holders are herein collectively
called the “holders” and individually a “holder.”
RECITALS:
I.    STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership (the “Issuer”) and STAG Industrial, Inc., a Maryland corporation,
are entering into a Note Purchase Agreement dated as of April 10, 2018 (as
amended, modified, supplemented or restated from time to time, the “Note
Purchase Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”) simultaneously with the delivery of this Guaranty. Capitalized
terms used herein have the meanings specified in the Note Purchase Agreement
unless otherwise defined herein.
II.    The Issuer has authorized the issuance and sale, pursuant to the Note
Purchase Agreement, of its (a) $75,000,000 aggregate principal amount of its
4.10% Senior Guaranteed Notes, Series A, due June 13, 2025 and (b) $100,000,000
aggregate principal amount of its 4.27% Senior Guaranteed Notes, Series B, due
June 13, 2028 (collectively, the “Notes”).
III.    Each Guarantor is a Subsidiary of Issuer and will, directly or
indirectly, benefit from the financing arrangements contemplated by the Note
Purchase Agreement.
IV.    This Guaranty is integral to the transactions contemplated by the Note
Purchase Agreement, and the execution and delivery hereof is a condition
precedent to the Purchasers’ obligation to purchase the Notes.
NOW, THEREFORE, as an inducement to the Purchasers to enter into the Note
Purchase Agreement and to purchase the Notes thereunder, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantors hereby jointly and severally guarantee payment of the
Guaranteed Obligations (hereinafter defined) and hereby agree as follows:
SECTION 1.
NATURE OF GUARANTY.

Each Guarantor hereby absolutely and unconditionally guarantees, jointly and
severally, as a guarantee of payment and not merely as a guarantee of
collection, the due and punctual payment in full of (a) the principal of,
Make‑Whole Amount, if any, and interest on (including, without limitation,
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post‑filing or post‑petition interest is allowed in such
proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise), (b) all costs, attorneys’
fees and expenses incurred by any holder in connection with the collection or
enforcement thereof, and (c) any other sums which may become due under the terms
and provisions of the Notes, the Note Purchase Agreement or any other instrument
referred to therein, (all such obligations described in clauses (a), (b) and (c)
above are herein called the “Guaranteed Obligations”). Issuer’s books and
records showing the amount of the Guaranteed Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each Guarantor
and conclusive for the purpose of establishing the amount of the Guaranteed
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity, or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by any fact or


SCHEDULE C-2
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty.
SECTION 2.
NO SETOFF OR DEDUCTIONS; TAXES.

Each Guarantor represents and warrants that it is formed and resident in the
United States of America. All payments by any Guarantor hereunder shall be paid
in full, without setoff or counterclaim or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
taxes. If any Guarantor must make a payment under this Guaranty, then such
Guarantor represents and warrants that it will make the payment from its offices
located in the United States of America to the holders, pursuant to Section 14.2
of the Note Purchase Agreement, so that no withholding tax is imposed on such
payment.
SECTION 3.
NO TERMINATION.

This Guaranty is a continuing and irrevocable guaranty of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all Guaranteed Obligations and any other amounts payable under this
Guaranty are indefeasibly paid and performed in full and any commitments of the
holders with respect to the Guaranteed Obligations are terminated. Subject to
Section 14.2 of the Note Purchase Agreement, all payments under this Guaranty
shall be made at Issuer’s office in U.S. dollars.
SECTION 4.
WAIVER OF NOTICES.

Each Guarantor waives notice of the acceptance of this Guaranty and of the
extension or continuation of the Guaranteed Obligations or any part thereof.
Each Guarantor further waives presentment, protest, notice, dishonor or default,
demand for payment, notice of intent to accelerate, notice of acceleration, and
any other notices to which any Guarantor might otherwise be entitled.
SECTION 5.
NO SUBROGATION.

No Guarantor shall exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full. If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the holders and shall forthwith be paid to the
holders, to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty.
SECTION 6.
WAIVER OF SURETYSHIP DEFENSES.

Each Guarantor agrees that the holders may, at any time and from time to time,
and without notice to Guarantors, make any agreement with Issuer or with any
other person or entity liable on any of the Guaranteed Obligations, for the
extension, renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging, or otherwise affecting the
obligations of any Guarantor under this Guaranty. Each Guarantor waives any
defense arising by reason of any disability or other defense of Issuer or any
other guarantor, or the cessation from any cause whatsoever of the liability of
Issuer, or any claim that any Guarantor’s obligations exceed or are more
burdensome than those of Issuer and waives the benefit of any statute of
limitations affecting the liability of any Guarantor hereunder. Each Guarantor
waives any right to enforce any remedy which such Guarantor now has or may
hereafter have against Issuer and waives any benefit of and any right to
participate in any security now or hereafter held for the benefit of the
holders. Further, each Guarantor consents to the taking of, or failure to take,
any


C-2-2

--------------------------------------------------------------------------------





action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.
SECTION 7.
EXHAUSTION OF OTHER REMEDIES NOT REQUIRED.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Guaranteed Obligations. Each
Guarantor waives diligence by any of the holders and action on delinquency in
respect of the Guaranteed Obligations or any part thereof, including, without
limitation any provisions of law requiring any holders to exhaust any right or
remedy or to take any action against Issuer, any other guarantor, or any other
person, entity, or property before enforcing this Guaranty against any
Guarantor.
SECTION 8.
REINSTATEMENT.

Notwithstanding anything in this Guaranty to the contrary, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment, in whole or in part, of any of the sums due to any holder on
account of the Guaranteed Obligations is revoked, terminated, rescinded, or
reduced or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of Issuer or any other person or entity or
otherwise, as if such payment had not been made and whether or not a holder is
in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.
SECTION 9.
SUBORDINATION.

Each Guarantor hereby expressly subordinates the payment of all obligations and
Indebtedness of Issuer owing to such Guarantor, whether now existing or
hereafter arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to such Guarantor, (c) held by or are to be held by
such Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations. Each Guarantor agrees not to accept any
payment of such Subordinated Debt from Issuer if a Default exists. If any
Guarantor receives any payment of any Subordinated Debt in violation of the
foregoing, then such Guarantor shall hold that payment in trust for the benefit
of the holders, in the form received (with any necessary endorsements), to be
applied to the Guaranteed Obligations, whether matured or unmatured, as may be
directed by the Required Holders, but without reducing or affecting in any
manner the liability of any Guarantor under this Guaranty.
SECTION 10.
STAY OF ACCELERATION.

In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of
Issuer or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by Guarantors immediately upon demand by the Required
Holders.
SECTION 11.
INDEMNIFICATION AND EXPENSES.

(a)    Each Guarantor shall indemnify each holder (each such Person being called
an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, and related expenses (including, without
limitation, the fees, charges, and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or any of the Companies arising out of, in connection with, or as a
result of (i) the execution or delivery or enforcement of this Guaranty or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder, the consummation of the
transactions contemplated hereby; or (ii) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by any of the Companies, and regardless of whether any Indemnitee


C-2-3

--------------------------------------------------------------------------------





is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
(b)    Each Guarantor shall pay holders upon demand the amount of any and all
reasonable out‑of‑pocket costs and expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that the Required Holders
may incur in connection with the administration of this Guaranty, including,
without limitation, any such costs and expenses incurred in the preservation,
protection, or enforcement of any rights of any holder in any case commenced by
or against any Guarantor under the Bankruptcy Code (Title 11, United States
Code) or any similar or successor statute. The obligations of Guarantors under
the preceding sentence shall survive termination of this Guaranty.
SECTION 12.
AMENDMENTS.

No amendment, modification, termination, or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor from the terms and
conditions hereof, shall in any event be effective unless the same shall be in
writing and signed by the Required Holders and each Guarantor. Any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given.
SECTION 13.
NOTICES.

Any notice or other communication herein required or permitted to be given shall
be in writing and shall be in accordance with the provisions of Section 18 of
the Note Purchase Agreement. All notices or other communications hereunder shall
be made to the applicable address, as follows: (i) if addressed to any holder of
any Note, then to the address specified for such holder pursuant to Section 18
of the Note Purchase Agreement; and (ii) if addressed to any Guarantor, then to
the address as follows: c/o STAG Industrial, Inc., One Federal Street, 23rd
Floor, Boston, Massachusetts 02110, Attention: Benjamin S. Butcher, Chief
Executive Officer, Telecopier No.: (617) 574‑0052, with a copy to c/o STAG
Industrial, Inc., One Federal Street, 23rd Floor, Boston, Massachusetts 02110,
Attention: Jeffrey M. Sullivan, Esq., Telecopier No.: (617) 574‑0052. Any party
to this Guaranty may change its address, telecopier or telephone number for
notices and other communications in accordance with the terms and provisions set
forth in Section 18 of the Note Purchase Agreement.
SECTION 14.
NO WAIVER; ENFORCEABILITY.

No failure by any holder to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.
SECTION 15.
ASSIGNMENT.

This Guaranty shall: (a) bind each Guarantor and its successors and assigns,
provided that no Guarantor may assign its rights or obligations under this
Guaranty without the prior written consent of the Required Holders (and any
attempted assignment without such consent shall be void); and (b) inure to the
benefit of each of the holders and their respective successors and assigns and
the holders may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign or sell or participate the Guaranteed
Obligations and this Guaranty, in whole or in part. Each Guarantor agrees that
the holders may disclose to any prospective purchaser and any purchaser of all
or part of the Notes any and all information in the holders’ possession
concerning any Guarantor, this Guaranty, and any security for this Guaranty to
the extent permitted under, and in compliance with, the terms of the Note
Purchase Agreement.


C-2-4

--------------------------------------------------------------------------------





SECTION 16.
CONDITION OF ISSUER.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from Issuer such information concerning the
financial condition, business, and operations of Issuer as Guarantors require,
and that no holder shall have any duty, and Guarantors are not relying on any
holder at any time, to disclose to Guarantors any information relating to the
business, operations, or financial condition of Issuer.
SECTION 17.
RIGHTS OF SETOFF.

If and to the extent any payment is not made when due hereunder, then each
holder may setoff and charge from time to time any amount so due against any or
all of Guarantors’ accounts or deposits with such holder.
SECTION 18.
OTHER GUARANTEES.

Unless otherwise agreed by the holders and Guarantors in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by Guarantors for the benefit of the holders or any term or
provision thereof.
SECTION 19.
REPRESENTATIONS AND WARRANTIES.

By execution hereof, each Guarantor covenants and agrees that certain
representations, warranties, terms, covenants, and conditions set forth in the
Note Purchase Agreement are applicable by their terms to such Guarantor and
shall be imposed upon such Guarantor, and each Guarantor reaffirms that each
such representation and warranty is true and correct and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition. Moreover, each Guarantor acknowledges and agrees that
this Guaranty is subject to the setoff provisions as noted in Section 17 above
in favor of the holders. In the event the Note Purchase Agreement shall cease to
remain in effect for any reason whatsoever during any period when any part of
the Guaranteed Obligations remains unpaid, such terms, covenants, and agreements
of the Note Purchase Agreement incorporated herein by this reference and which
are, by their terms, made applicable to any Guarantors shall nevertheless
continue in full force and effect as obligations of each Guarantor under this
Guaranty.
SECTION 20.
ADDITIONAL GUARANTORS.

The initial Guarantors hereunder shall be each of the Subsidiary Guarantors of
Issuer that are signatories hereto and that are listed on Schedule 1 attached
hereto. From time to time subsequent to the time hereof, additional Subsidiary
Guarantors of Issuer may become parties hereto as additional Guarantors (each an
“Additional Guarantor”) by executing a counterpart of this Guaranty in the form
of Exhibit A attached hereto. Upon delivery of any such counterpart to each
holder of Notes, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be a party hereto as if such
Additional Guarantor were an original signatory hereof. Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any such person becomes or fails to become or
ceases to be a Guarantor hereunder.
SECTION 21.
RELEASE OF GUARANTORS

A Guarantor may be released from its obligations under this Guaranty in
accordance with the Note Purchase Agreement.


C-2-5

--------------------------------------------------------------------------------





SECTION 22.
GOVERNING LAW; JURISDICTION; ETC.

(a)    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR THE NOTE PURCHASE AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY HOLDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
OR THE NOTE PURCHASE AGREEMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT IN ANY COURT
REFERRED TO IN SECTION 22(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18 OF THE NOTE PURCHASE
AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON ANY GUARANTOR A COPY IS ALSO
DELIVERED TO JEFFREY M. SULLIVAN, GENERAL COUNSEL FOR ISSUER AND PARENT (WHOSE
CONTACT INFORMATION IS NOTED IN SECTION 13 ABOVE). NOTHING IN THIS GUARANTY WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
(e)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 22.


C-2-6

--------------------------------------------------------------------------------





SECTION 23.
COUNTERPARTS.

This Guaranty may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.
SECTION 24.
ACKNOWLEDGMENT OF BENEFITS; CONTRIBUTION; EFFECT OF AVOIDANCE PROVISIONS.

(a)    Each Guarantor acknowledges that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the issue of the Notes by the Issuer to the Purchasers pursuant to the Note
Purchase Agreement; that the benefits received by such Guarantor are reasonably
equivalent consideration for such Guarantor's execution of this Guaranty; and
that such benefits include, without limitation, the access to capital afforded
to the Issuer pursuant to the Note Purchase Agreement from which the activities
of such Guarantor will be supported, the refinancing of certain existing
indebtedness of Issuer and such Guarantor from the proceeds of the sale of the
Notes, and the ability to refinance that indebtedness at a lower interest rate
and otherwise on more favorable terms than would be available to it if the
Unencumbered Property owned by such Guarantors were being financed on a
stand‑alone basis. Each Guarantor is executing this Guaranty in consideration of
those benefits received by it.
(b)    Each Guarantor hereby agrees as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable law.  Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been indefeasibly
and irrevocably paid in full, and none of the Guarantors shall exercise any such
contribution rights until the Guaranteed Obligations have been indefeasibly and
irrevocably paid in full.
(c)    It is the intent of each Guarantor and the holders that in any proceeding
under any debtor relief laws, such Guarantor's maximum obligation hereunder
shall equal, but not exceed, the maximum amount which would not otherwise cause
the obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the holders under the Note Purchase Agreement) to be avoidable or
unenforceable against such Guarantor in such proceeding as a result of
applicable laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code of the United States and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code of the United States or otherwise.
The laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the holders under the Note Purchase Agreement) shall be determined
in any such proceeding are referred to herein as “Avoidance Provisions.”
Accordingly, to the extent that the obligations of a Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to the greater of (A) the amount which, as of the time any of the
Guaranteed Obligations are deemed to have been incurred by such Guarantor under
the Avoidance Provisions, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the holders under the
Note Purchase Agreement), to be subject to avoidance under the Avoidance
Provisions or (B) the amount which, as of the time demand is made hereunder upon
such Guarantor for payment on account of the Guaranteed Obligations, would not
cause the obligations of such Guarantor hereunder (or any other obligations of
such Guarantor to the holders under the Note Purchase Agreement), to be subject
to avoidance under the Avoidance Provisions. The provisions under this Section
are intended solely to preserve the rights of the holders hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
holders that would not otherwise be available to such Person under the Avoidance
Provisions.




C-2-7

--------------------------------------------------------------------------------





SECTION 25.
FINAL AGREEMENT.

THIS GUARANTY, THE NOTES AND THE NOTE PURCHASE AGREEMENT CONSTITUTE THE ENTIRE
CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO
THE SUBJECT MATTER HEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[Remainder of Page Intentionally Left Blank;
Signature Pages Follow]






C-2-8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.


SUBSIDIARY GUARANTORS:


STAG Investments Holdings III, LLC
STAG III Albion, LLC
STAG III Boardman, LLC
STAG III Chesterfield, LLC
STAG III Cincinnati, LLC
STAG III Daytona Beach, LLC
STAG III Elkhart, LLC
STAG III Farmington, LLC
STAG III Lewiston, LLC
STAG III Malden, LLC
STAG III Mason, LLC
STAG III Mayville, LLC
STAG III Newark, LLC
STAG III Pocatello, LLC
STAG III Rapid City, LLC
STIR Investments GP III, LLC
STAG III Sergeant Bluff, LLC
STAG III Twinsburg, LLC
STAG III Youngstown, LLC
STAG Investments Holdings IV, LLC
STAG IV Alexandria, LLC
STAG IV Belfast, LLC
STAG IV Cheektowaga, LLC
STAG IV Danville, LLC
STAG IV Seville, LLC
STAG IV Sun Prairie, LLC
STIR Investments GP IV, LLC
STAG GI Investments Holdings, LLC
STAG GI New Jersey, LLC
STAG Industrial Holdings, LLC
STAG TX GP 2, LLC
STAG Avon, LLC
STAG Buffalo, LLC
STAG Chippewa Falls, LLC
STAG Edgefield, LLC
STAG Lansing 2, LLC
STAG Orlando, LLC
STAG Pineville, LLC
STAG Portland 2, LLC
STAG Reading, LLC
STAG Rogers 2, LLC
STAG South Bend, LLC
STAG Spartanburg, LLC
STAG Portage, LLC
STAG Jackson, LLC
STIR Investments GP, LLC
STAG Simpsonville, LLC
STAG Dallas, LLC
STAG De Pere, LLC


SCHEDULE C-2-9

--------------------------------------------------------------------------------





STAG Duncan, LLC,
STAG Buena Vista, LLC
STAG Gurnee, LLC
STAG Kansas City 2, LLC
STAG Chicopee, LLC
STAG Montgomery, LLC
STAG Smyrna, LLC
STAG Statham, LLC
STAG Harrisonburg, LLC
STAG Toledo, LLC
STAG Woodstock, LLC
STAG Columbia, LLC
STAG Golden, LLC
STAG Dekalb, LLC
STAG Ocala, LLC
STAG Marion 2, LLC
STAG Londonderry, LLC
STAG Idaho Falls, LLC
STAG Williamsport, LLC
STAG Kentwood, LLC
STAG Marshall, LLC
STAG Belvidere I, LLC
STAG Belvidere II, LLC
STAG Belvidere III, LLC
STAG Belvidere IV, LLC
STAG Belvidere V, LLC
STAG Belvidere VI, LLC
STAG Belvidere VII, LLC
STAG Belvidere VIII, LLC
STAG Belvidere IX, LLC
STAG Nashville, LLC
STAG New Berlin, LLC
STAG Hampstead, LLC
STAG New Hope, LLC
STAG Orlando 2, LLC
STAG North Jackson 2, LLC
STAG Shannon, LLC
STAG Lansing 4, LLC
STAG Harvard, LLC
STAG Sauk Village, LLC
STAG South Holland, LLC
STAG Mascot, LLC
STAG Janesville, LLC
STAG Allentown, LLC
STAG Nashua, LLC
STAG Strongsville, LLC
STAG Columbus, LLC
STAG Savannah, LLC
STAG West Chester, LLC
STAG Calhoun, LLC
STAG Hebron, LLC
STAG East Troy, LLC
STAG Jefferson City, LLC
STAG Savage, LLC


C-2-10

--------------------------------------------------------------------------------





STAG Chester, LLC
STAG Mechanicsburg 1, LLC
STAG Mechanicsburg 2, LLC
STAG Mechanicsburg 3, LLC
STAG Mason 3, LLC
STAG Lenexa, LLC
STAG Reno, LLC
STAG Fort Wayne, LLC
STAG Murfreesboro, LLC
STAG Gurnee 2, LLC
STAG Germantown, LLC
STAG Elizabethtown, LLC
STAG CA GP, LLC
STAG Spartanburg 3, LLC
STAG Burlington, LLC
STAG Greenville, LLC
STAG North Haven, LLC
STAG Plymouth 2, LLC
STAG Oakwood Village, LLC
STAG Stoughton 1, LLC
STAG Stoughton 2, LLC
STAG 5101 South Council Road, LLC
STAG Knoxville 2, LLC
STAG Clinton, LLC
STAG Fairborn, LLC
STAG Phoenix, LLC
STAG Machesney Park, LLC
STAG Macedonia, LLC
STAG Novi 2, LLC
STAG Grand Junction, LLC
STAG Tulsa, LLC
STAG Chattanooga 1, LLC
STAG Chattanooga 2, LLC
STAG Libertyville 1, LLC
STAG Libertyville 2, LLC
STAG Greer, LLC
STAG Piedmont 1, LLC
STAG Piedmont 2, LLC
STAG Piedmont 3, LLC
STAG Belvidere 10, LLC
STAG Shreveport, LLC
STAG Dayton 2, LLC
STAG West Allis, LLC
STAG Loudon, LLC
STAG Laurens, LLC
STAG Lancaster, LLC
STAG Grand Rapids, LLC
STAG Burlington 2, LLC
STAG Biddeford, LLC
STAG Fairfield 3, LLC
STAG Mascot 2, LLC
STAG Erlanger, LLC
STAG Gahanna, LLC
STAG Norton, LLC


C-2-11

--------------------------------------------------------------------------------





STAG NC GP, LLC
STAG Sparks 2, LLC
STAG Hazelwood, LLC
STAG Portland, LLC
STAG East Windsor, LLC
STAG Yorkville, LLC
STAG Lebanon, LLC
STAG York, LLC
STAG GI O’Fallon, LLC
STAG GI Vonore, LLC
STAG GI Streetsboro, LLC
STAG GI Salem, LLC
STAG GI Goshen, LLC
STAG GI Madison, LLC
STAG GI Mooresville, LLC
STAG GI Walker, LLC
STIR Lansing, LLC
STAG Louisville, LLC
STAG North Jackson LLC
STAG GI Cleveland, LLC
STAG GI Rogers, LLC
STAG West Columbia 3, LLC
each a Delaware limited liability company,


    
By:__________________________
Name: William R. Crooker
Title: Authorized Officer






STAG III Arlington, L.P.,
a Delaware limited partnership,


By:    STIR Investments GP III, LLC,
a Delaware limited liability company,
its General Partner




By: _______________________________
Name:    William R. Crooker
Title:     Authorized Officer    






C-2-12

--------------------------------------------------------------------------------





STAG IV Waco, L.P.,
a Delaware limited partnership,


By:    STIR Investments GP IV, LLC,
a Delaware limited liability company,
its General Partner


By: _______________________________
Name:    William R. Crooker
Title:     Authorized Officer    




C-2-13

--------------------------------------------------------------------------------







STAG Arlington 2, L.P.
STAG Houston 2, L.P.
STAG Garland, LP
STAG Houston 3, LP
STAG El Paso 1, LP
STAG El Paso 2, LP
STAG El Paso 3, LP
STAG El Paso 4, LP
STAG Houston 4, LP
STAG El Paso 5, LP
STAG Garland 2, LP
STAG TX Holdings, LP
STAG Rockwall, L.P.
STAG IND Stafford, LP
STAG IND El Paso 6, LP
STAG IND Houston 9, LP
each a Delaware limited partnership,


By:    STAG TX GP 2, LLC,
a Delaware limited liability company,
their General Partner




By: _______________________________
Name:    William R. Crooker
Title:     Authorized Officer




STAG Camarillo 1, LP
STAG Camarillo 2, LP
STAG Visalia, LP
each a Delaware limited partnership,


By:    STAG CA GP, LLC,
a Delaware limited liability company,
their General Partner




By: _______________________________
Name:    William R. Crooker
Title:     Authorized Officer




C-2-14

--------------------------------------------------------------------------------







STAG El Paso, LP,
a Delaware limited partnership,


By:    STIR Investments GP, LLC,
a Delaware limited liability company,
its General Partner


By: _______________________________
Name:    William R. Crooker
Title:     Authorized Officer    




STAG NC Holdings, LP,
a Delaware limited partnership




By:    STAG NC GP, LLC,
a Delaware limited liability company,
its General Partner


By: _______________________________
Name:    William R. Crooker
Title:     Authorized Officer    




STAG Mooresville 2, LP,
a Delaware limited partnership


By:    STAG NC GP 2, LLC,
a Delaware limited liability company,
its General Partner


By: _______________________________
Name:    William R. Crooker
Title:     Authorized Officer    






C-2-15

--------------------------------------------------------------------------------







STAG FORT WORTH, LP,
a Delaware limited partnership


By:
STAG TX GP, LLC,

a Delaware limited liability company,
its General Partner




By:_____________________________
Name: William R. Crooker
Title: Authorized Officer










C-2-16

--------------------------------------------------------------------------------






SCHEDULE I


INITIAL GUARANTORS

STAG Investments Holdings III, LLC, a Delaware limited liability company
STAG III Albion, LLC, a Delaware limited liability company
STAG III Arlington, L.P., a Delaware limited partnership
STAG III Boardman, LLC, a Delaware limited liability company
STAG III Chesterfield, LLC, a Delaware limited liability company
STAG III Cincinnati, LLC, a Delaware limited liability company
STAG III Daytona Beach, LLC, a Delaware limited liability company
STAG III Elkhart, LLC, a Delaware limited liability company
STAG III Farmington, LLC, a Delaware limited liability company
STAG III Lewiston, LLC, a Delaware limited liability company
STAG III Malden, LLC, a Delaware limited liability company
STAG III Mason, LLC, a Delaware limited liability company
STAG III Mayville, LLC, a Delaware limited liability company
STAG III Newark, LLC, a Delaware limited liability company
STAG III Pocatello, LLC, a Delaware limited liability company
STAG III Rapid City, LLC, a Delaware limited liability company
STIR Investments GP III, LLC, a Delaware limited liability company
STAG III Sergeant Bluff, LLC, a Delaware limited liability company
STAG III Twinsburg, LLC, a Delaware limited liability company
STAG III Youngstown, LLC, a Delaware limited liability company
STAG Investments Holdings IV, LLC, a Delaware limited liability company
STAG IV Alexandria, LLC, a Delaware limited liability company
STAG IV Belfast, LLC, a Delaware limited liability company


C-2-17

--------------------------------------------------------------------------------





STAG IV Cheektowaga, LLC, a Delaware limited liability company
STAG IV Danville, LLC, a Delaware limited liability company
STAG IV Seville, LLC, a Delaware limited liability company
STAG IV Sun Prairie, LLC, a Delaware limited liability company
STAG IV Waco, L.P., a Delaware limited partnership
STIR Investments GP IV, LLC, a Delaware limited liability company
STAG GI Investments Holdings, LLC, a Delaware limited liability company
STAG GI New Jersey, LLC, a Delaware limited liability company
STAG Industrial Holdings, LLC, a Delaware limited liability company
STAG Arlington 2, L.P., a Delaware limited partnership
STAG TX GP 2, LLC, a Delaware limited liability company
STAG Avon, LLC, a Delaware limited liability company
STAG Buffalo, LLC, a Delaware limited liability company
STAG Chippewa Falls, LLC, a Delaware limited liability company
STAG Edgefield, LLC, a Delaware limited liability company
STAG Lansing 2, LLC, a Delaware limited liability company
STAG Orlando, LLC, a Delaware limited liability company
STAG Pineville, LLC, a Delaware limited liability company
STAG Portland 2, LLC, a Delaware limited liability company
STAG Reading, LLC, a Delaware limited liability company
STAG Rogers 2, LLC, a Delaware limited liability company
STAG South Bend, LLC, a Delaware limited liability company
STAG Spartanburg, LLC, a Delaware limited liability company
STAG Portage, LLC, a Delaware limited liability company
STAG Jackson, LLC, a Delaware limited liability company


C-2-18

--------------------------------------------------------------------------------





STAG El Paso, LP, a Delaware limited partnership
STIR Investments GP, LLC, a Delaware limited liability company
STAG Simpsonville, LLC, a Delaware limited liability company
STAG Dallas, LLC, a Delaware limited liability company
STAG De Pere, LLC, a Delaware limited liability company
STAG Duncan, LLC, a Delaware limited liability company
STAG Buena Vista, LLC, a Delaware limited liability company
STAG Gurnee, LLC, a Delaware limited liability company
STAG Kansas City 2, LLC, a Delaware limited liability company
STAG Chicopee, LLC, a Delaware limited liability company
STAG Montgomery, LLC, a Delaware limited liability company
STAG Smyrna, LLC, a Delaware limited liability company
STAG Statham, LLC, a Delaware limited liability company
STAG Harrisonburg, LLC, a Delaware limited liability company
STAG Toledo, LLC, a Delaware limited liability company
STAG Woodstock, LLC, a Delaware limited liability company
STAG Columbia, LLC, a Delaware limited liability company
STAG Golden, LLC, a Delaware limited liability company
STAG Dekalb, LLC, a Delaware limited liability company
STAG Ocala, LLC, a Delaware limited liability company
STAG Marion 2, LLC, a Delaware limited liability company
STAG Londonderry, LLC, a Delaware limited liability company
STAG Houston 2, L.P., a Delaware limited partnership
STAG Idaho Falls, LLC, a Delaware limited liability company
STAG Williamsport, LLC, a Delaware limited liability company


C-2-19

--------------------------------------------------------------------------------





STAG Kentwood, LLC, a Delaware limited liability company
STAG Marshall, LLC, a Delaware limited liability company
STAG Belvidere I, LLC, a Delaware limited liability company
STAG Belvidere II, LLC, a Delaware limited liability company
STAG Belvidere III, LLC, a Delaware limited liability company
STAG Belvidere IV, LLC, a Delaware limited liability company
STAG Belvidere V, LLC, a Delaware limited liability company
STAG Belvidere VI, LLC, a Delaware limited liability company
STAG Belvidere VII, LLC, a Delaware limited liability company
STAG Belvidere VIII, LLC, a Delaware limited liability company
STAG Belvidere IX, LLC, a Delaware limited liability company
STAG Nashville, LLC, a Delaware limited liability company
STAG New Berlin, LLC, a Delaware limited liability company
STAG Hampstead, LLC, a Delaware limited liability company
STAG New Hope, LLC, a Delaware limited liability company
STAG Orlando 2, LLC, a Delaware limited liability company
STAG North Jackson 2, LLC, a Delaware limited liability company
STAG Shannon, LLC, a Delaware limited liability company
STAG Lansing 4, LLC, a Delaware limited liability company
STAG Harvard, LLC, a Delaware limited liability company
STAG Sauk Village, LLC, a Delaware limited liability company
STAG South Holland, LLC, a Delaware limited liability company
STAG Mascot, LLC, a Delaware limited liability company
STAG Janesville, LLC, a Delaware limited liability company
STAG Allentown, LLC, a Delaware limited liability company


C-2-20

--------------------------------------------------------------------------------





STAG Nashua, LLC, a Delaware limited liability company
STAG Strongsville, LLC, a Delaware limited liability company
STAG Columbus, LLC, a Delaware limited liability company
STAG Savannah, LLC, a Delaware limited liability company
STAG Garland, LP, a Delaware limited partnership
STAG West Chester, LLC, a Delaware limited liability company
STAG Calhoun, LLC, a Delaware limited liability company
STAG Hebron, LLC, a Delaware limited liability company
STAG Houston 3, LP, a Delaware limited partnership
STAG East Troy, LLC, a Delaware limited liability company
STAG Jefferson City, LLC, a Delaware limited liability company
STAG Savage, LLC, a Delaware limited liability company
STAG El Paso 1, LP, a Delaware limited partnership
STAG El Paso 2, LP, a Delaware limited partnership
STAG El Paso 3, LP, a Delaware limited partnership
STAG El Paso 4, LP, a Delaware limited partnership
STAG Chester, LLC, a Delaware limited liability company
STAG Mechanicsburg 1, LLC, a Delaware limited liability company
STAG Mechanicsburg 2, LLC, a Delaware limited liability company
STAG Mechanicsburg 3, LLC, a Delaware limited liability company
STAG Mason 3, LLC, a Delaware limited liability company
STAG Lenexa, LLC, a Delaware limited liability company
STAG Reno, LLC, a Delaware limited liability company
STAG Fort Wayne, LLC, a Delaware limited liability company
STAG Murfreesboro, LLC, a Delaware limited liability company


C-2-21

--------------------------------------------------------------------------------





STAG Gurnee 2, LLC, a Delaware limited liability company
STAG Germantown, LLC, a Delaware limited liability company
STAG Elizabethtown, LLC, a Delaware limited liability company
STAG Camarillo 1, LP, a Delaware limited partnership
STAG Camarillo 2, LP, a Delaware limited partnership
STAG CA GP, LLC, a Delaware limited liability company
STAG Spartanburg 3, LLC, a Delaware limited liability company
STAG Houston 4, LP, a Delaware limited partnership
STAG Burlington, LLC, a Delaware limited liability company
STAG Greenville, LLC, a Delaware limited liability company
STAG North Haven, LLC, a Delaware limited liability company
STAG Plymouth 2, LLC, a Delaware limited liability company
STAG Oakwood Village, LLC, a Delaware limited liability company
STAG Stoughton 1, LLC, a Delaware limited liability company
STAG Stoughton 2, LLC, a Delaware limited liability company
STAG 5101 South Council Road, LLC, a Delaware limited liability company
STAG Knoxville 2, LLC, a Delaware limited liability company
STAG Clinton, LLC, a Delaware limited liability company
STAG Fairborn, LLC, a Delaware limited liability company
STAG El Paso 5, LP, a Delaware limited partnership
STAG Phoenix, LLC, a Delaware limited liability company
STAG Machesney Park, LLC, a Delaware limited liability company
STAG Macedonia, LLC, a Delaware limited liability company
STAG Novi 2, LLC, a Delaware limited liability company
STAG Grand Junction, LLC, a Delaware limited liability company


C-2-22

--------------------------------------------------------------------------------





STAG Tulsa, LLC, a Delaware limited liability company
STAG Chattanooga 1, LLC, a Delaware limited liability company
STAG Chattanooga 2, LLC, a Delaware limited liability company
STAG Libertyville 1, LLC, a Delaware limited liability company
STAG Libertyville 2, LLC, a Delaware limited liability company
STAG Greer, LLC, a Delaware limited liability company
STAG Piedmont 1, LLC, a Delaware limited liability company
STAG Piedmont 2, LLC, a Delaware limited liability company
STAG Piedmont 3, LLC, a Delaware limited liability company
STAG Belvidere 10, LLC, a Delaware limited liability company
STAG Shreveport, LLC, a Delaware limited liability company
STAG Dayton 2, LLC, a Delaware limited liability company
STAG West Allis, LLC, a Delaware limited liability company
STAG Loudon, LLC, a Delaware limited liability company
STAG Garland 2, LP, a Delaware limited partnership
STAG Laurens, LLC, a Delaware limited liability company
STAG Lancaster, LLC, a Delaware limited liability company
STAG Grand Rapids, LLC, a Delaware limited liability company
STAG Burlington 2, LLC, a Delaware limited liability company
STAG Biddeford, LLC, a Delaware limited liability company
STAG Fairfield 3, LLC, a Delaware limited liability company
STAG Mascot 2, LLC, a Delaware limited liability company
STAG Erlanger, LLC, a Delaware limited liability company
STAG Gahanna, LLC, a Delaware limited liability company
STAG Norton, LLC, a Delaware limited liability company
STAG Visalia, LP, a Delaware limited partnership


C-2-23

--------------------------------------------------------------------------------





STAG NC Holdings, LP, a Delaware limited partnership
STAG NC GP, LLC, a Delaware limited liability company
STAG TX Holdings LP, a Delaware limited partnership
STAG Sparks 2, LLC, a Delaware limited liability company
STAG Hazelwood, LLC, a Delaware limited liability company
STAG Portland, LLC, a Delaware limited liability company
STAG East Windsor, LLC, a Delaware limited liability company
STAG Yorkville, LLC, a Delaware limited liability company
STAG Rockwall, L.P., a Delaware limited partnership
STAG Lebanon, LLC, a Delaware limited liability company
STAG York, LLC, a Delaware limited liability company
STAG Mooresville 2, LP, a Delaware limited partnership
STAG GI O’Fallon, LLC, a Delaware limited liability company
STAG GI Vonore, LLC, a Delaware limited liability company
STAG GI Streetsboro, LLC, a Delaware limited liability company
STAG GI Salem, LLC, a Delaware limited liability company
STAG GI Goshen, LLC, a Delaware limited liability company
STAG GI Madison, LLC, a Delaware limited liability company
STAG GI Mooresville, LLC, a Delaware limited liability company
STAG GI Walker, LLC, a Delaware limited liability company
STIR Lansing, LLC, a Delaware limited liability company
STAG Louisville, LLC, a Delaware limited liability company
STAG North Jackson, LLC, a Delaware limited liability company
STAG Fort Worth, LP, a Delaware limited partnership
STAG TX GP, LLC, a Delaware limited liability company


C-2-24

--------------------------------------------------------------------------------





STAG NC GP 2, LLC, a Delaware limited liability company
STAG GI Cleveland, LLC, a Delaware limited liability company
STAG GI Rogers, LLC, a Delaware limited liability company
STAG West Columbia 3, LLC, a Delaware limited liability company
STAG IND Stafford, LP, a Delaware limited partnership
STAG IND El Paso 6, LP, a Delaware limited partnership
STAG IND Houston 9, LP, a Delaware limited partnership








C-2-25

--------------------------------------------------------------------------------






EXHIBIT A
TO SUBSIDIARY GUARANTY AGREEMENT




COUNTERPART TO SUBSIDIARY GUARANTY AGREEMENT
Reference is hereby made to that certain Subsidiary Guaranty Agreement
(hereinafter the “Subsidiary Guaranty”) dated as of June 13, 2018, executed and
delivered by the parties listed on SCHEDULE 1 ATTACHED THERETO pursuant to that
certain Note Purchase Agreement dated as of April 10, 2018 (as from time to time
may be amended, modified, or restated, the “Note Purchase Agreement”), by and
among STAG Industrial Operating Partnership, L.P., as Issuer, STAG Industrial,
Inc., a Maryland corporation, as Parent of Issuer and the holders from time to
time of the Notes. Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Subsidiary Guaranty.
IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Subsidiary Guaranty Agreement to be executed and delivered by its officer
thereunto duly authorized as of _______, 20__.


    
[NAME OF ADDITIONAL GUARANTOR]




By:
Name:     
Title:     












C-2-26

--------------------------------------------------------------------------------






EXISTING SUBSIDIARY GUARANTORS

STAG Investments Holdings III, LLC, a Delaware limited liability company
STAG III Albion, LLC, a Delaware limited liability company
STAG III Arlington, L.P., a Delaware limited partnership
STAG III Boardman, LLC, a Delaware limited liability company
STAG III Chesterfield, LLC, a Delaware limited liability company
STAG III Cincinnati, LLC, a Delaware limited liability company
STAG III Daytona Beach, LLC, a Delaware limited liability company
STAG III Elkhart, LLC, a Delaware limited liability company
STAG III Farmington, LLC, a Delaware limited liability company
STAG III Lewiston, LLC, a Delaware limited liability company
STAG III Malden, LLC, a Delaware limited liability company
STAG III Mason, LLC, a Delaware limited liability company
STAG III Mayville, LLC, a Delaware limited liability company
STAG III Newark, LLC, a Delaware limited liability company
STAG III Pocatello, LLC, a Delaware limited liability company
STAG III Rapid City, LLC, a Delaware limited liability company
STIR Investments GP III, LLC, a Delaware limited liability company
STAG III Sergeant Bluff, LLC, a Delaware limited liability company
STAG III Twinsburg, LLC, a Delaware limited liability company
STAG III Youngstown, LLC, a Delaware limited liability company
STAG Investments Holdings IV, LLC, a Delaware limited liability company
STAG IV Alexandria, LLC, a Delaware limited liability company
STAG IV Belfast, LLC, a Delaware limited liability company
STAG IV Cheektowaga, LLC, a Delaware limited liability company


C-2-27

--------------------------------------------------------------------------------





STAG IV Danville, LLC, a Delaware limited liability company
STAG IV Seville, LLC, a Delaware limited liability company
STAG IV Sun Prairie, LLC, a Delaware limited liability company
STAG IV Waco, L.P., a Delaware limited partnership
STIR Investments GP IV, LLC, a Delaware limited liability company
STAG GI Investments Holdings, LLC, a Delaware limited liability company
STAG GI New Jersey, LLC, a Delaware limited liability company
STAG Industrial Holdings, LLC, a Delaware limited liability company
STAG Arlington 2, L.P., a Delaware limited partnership
STAG TX GP 2, LLC, a Delaware limited liability company
STAG Avon, LLC, a Delaware limited liability company
STAG Buffalo, LLC, a Delaware limited liability company
STAG Chippewa Falls, LLC, a Delaware limited liability company
STAG Edgefield, LLC, a Delaware limited liability company
STAG Lansing 2, LLC, a Delaware limited liability company
STAG Orlando, LLC, a Delaware limited liability company
STAG Pineville, LLC, a Delaware limited liability company
STAG Portland 2, LLC, a Delaware limited liability company
STAG Reading, LLC, a Delaware limited liability company
STAG Rogers 2, LLC, a Delaware limited liability company
STAG South Bend, LLC, a Delaware limited liability company
STAG Spartanburg, LLC, a Delaware limited liability company
STAG Portage, LLC, a Delaware limited liability company
STAG Jackson, LLC, a Delaware limited liability company
STAG El Paso, LP, a Delaware limited partnership


C-2-28

--------------------------------------------------------------------------------





STIR Investments GP, LLC, a Delaware limited liability company
STAG Simpsonville, LLC, a Delaware limited liability company
STAG Dallas, LLC, a Delaware limited liability company
STAG De Pere, LLC, a Delaware limited liability company
STAG Duncan, LLC, a Delaware limited liability company
STAG Buena Vista, LLC, a Delaware limited liability company
STAG Gurnee, LLC, a Delaware limited liability company
STAG Kansas City 2, LLC, a Delaware limited liability company
STAG Chicopee, LLC, a Delaware limited liability company
STAG Montgomery, LLC, a Delaware limited liability company
STAG Smyrna, LLC, a Delaware limited liability company
STAG Statham, LLC, a Delaware limited liability company
STAG Harrisonburg, LLC, a Delaware limited liability company
STAG Toledo, LLC, a Delaware limited liability company
STAG Woodstock, LLC, a Delaware limited liability company
STAG Columbia, LLC, a Delaware limited liability company
STAG Golden, LLC, a Delaware limited liability company
STAG Dekalb, LLC, a Delaware limited liability company
STAG Ocala, LLC, a Delaware limited liability company
STAG Marion 2, LLC, a Delaware limited liability company
STAG Londonderry, LLC, a Delaware limited liability company
STAG Houston 2, LP, a Delaware limited partnership
STAG Idaho Falls, LLC, a Delaware limited liability company
STAG Williamsport, LLC, a Delaware limited liability company
STAG Kentwood, LLC, a Delaware limited liability company


C-2-29

--------------------------------------------------------------------------------





STAG Marshall, LLC, a Delaware limited liability company
STAG Belvidere I, LLC, a Delaware limited liability company
STAG Belvidere II, LLC, a Delaware limited liability company
STAG Belvidere III, LLC, a Delaware limited liability company
STAG Belvidere IV, LLC, a Delaware limited liability company
STAG Belvidere V, LLC, a Delaware limited liability company
STAG Belvidere VI, LLC, a Delaware limited liability company
STAG Belvidere VII, LLC, a Delaware limited liability company
STAG Belvidere VIII, LLC, a Delaware limited liability company
STAG Belvidere IX, LLC, a Delaware limited liability company
STAG Nashville, LLC, a Delaware limited liability company
STAG New Berlin, LLC, a Delaware limited liability company
STAG Hampstead, LLC, a Delaware limited liability company
STAG New Hope, LLC, a Delaware limited liability company
STAG Orlando 2, LLC, a Delaware limited liability company
STAG North Jackson 2, LLC, a Delaware limited liability company
STAG Shannon, LLC, a Delaware limited liability company
STAG Lansing 4, LLC, a Delaware limited liability company
STAG Harvard, LLC, a Delaware limited liability company
STAG Sauk Village, LLC, a Delaware limited liability company
STAG South Holland, LLC, a Delaware limited liability company
STAG Mascot, LLC, a Delaware limited liability company
STAG Janesville, LLC, a Delaware limited liability company
STAG Allentown, LLC, a Delaware limited liability company
STAG Nashua, LLC, a Delaware limited liability company


C-2-30

--------------------------------------------------------------------------------





STAG Strongsville, LLC, a Delaware limited liability company
STAG Columbus, LLC, a Delaware limited liability company
STAG Savannah, LLC, a Delaware limited liability company
STAG Garland, LP, a Delaware limited partnership
STAG West Chester, LLC, a Delaware limited liability company
STAG Calhoun, LLC, a Delaware limited liability company
STAG Hebron, LLC, a Delaware limited liability company
STAG Houston 3, LP, a Delaware limited partnership
STAG East Troy, LLC, a Delaware limited liability company
STAG Jefferson City, LLC, a Delaware limited liability company
STAG Savage, LLC, a Delaware limited liability company
STAG El Paso 1, LP, a Delaware limited partnership
STAG El Paso 2, LP, a Delaware limited partnership
STAG El Paso 3, LP, a Delaware limited partnership
STAG El Paso 4, LP, a Delaware limited partnership
STAG Chester, LLC, a Delaware limited liability company
STAG Mechanicsburg 1, LLC, a Delaware limited liability company
STAG Mechanicsburg 2, LLC, a Delaware limited liability company
STAG Mechanicsburg 3, LLC, a Delaware limited liability company
STAG Mason 3, LLC, a Delaware limited liability company
STAG Lenexa, LLC, a Delaware limited liability company
STAG Reno, LLC, a Delaware limited liability company
STAG Fort Wayne, LLC, a Delaware limited liability company
STAG Murfreesboro, LLC, a Delaware limited liability company
STAG Gurnee 2, LLC, a Delaware limited liability company


C-2-31

--------------------------------------------------------------------------------





STAG Germantown, LLC, a Delaware limited liability company
STAG Elizabethtown, LLC, a Delaware limited liability company
STAG Camarillo 1, LP, a Delaware limited partnership
STAG Camarillo 2, LP, a Delaware limited partnership
STAG CA GP, LLC, a Delaware limited liability company
STAG Spartanburg 3, LLC, a Delaware limited liability company
STAG Houston 4, LP, a Delaware limited partnership
STAG Burlington, LLC, a Delaware limited liability company
STAG Greenville, LLC, a Delaware limited liability company
STAG North Haven, LLC, a Delaware limited liability company
STAG Plymouth 2, LLC, a Delaware limited liability company
STAG Oakwood Village, LLC, a Delaware limited liability company
STAG Stoughton 1, LLC, a Delaware limited liability company
STAG Stoughton 2, LLC, a Delaware limited liability company
STAG 5101 South Council Road, LLC, a Delaware limited liability company
STAG Knoxville 2, LLC, a Delaware limited liability company
STAG Clinton, LLC, a Delaware limited liability company
STAG Fairborn, LLC, a Delaware limited liability company
STAG El Paso 5, LP, a Delaware limited partnership
STAG Phoenix, LLC, a Delaware limited liability company
STAG Machesney Park, LLC, a Delaware limited liability company
STAG Macedonia, LLC, a Delaware limited liability company
STAG Novi 2, LLC, a Delaware limited liability company
STAG Grand Junction, LLC, a Delaware limited liability company
STAG Tulsa, LLC, a Delaware limited liability company


C-2-32

--------------------------------------------------------------------------------





STAG Chattanooga 1, LLC, a Delaware limited liability company
STAG Chattanooga 2, LLC, a Delaware limited liability company
STAG Libertyville 1, LLC, a Delaware limited liability company
STAG Libertyville 2, LLC, a Delaware limited liability company
STAG Greer, LLC, a Delaware limited liability company
STAG Piedmont 1, LLC, a Delaware limited liability company
STAG Piedmont 2, LLC, a Delaware limited liability company
STAG Piedmont 3, LLC, a Delaware limited liability company
STAG Belvidere 10, LLC, a Delaware limited liability company
STAG Shreveport, LLC, a Delaware limited liability company
STAG Dayton 2, LLC, a Delaware limited liability company
STAG West Allis, LLC, a Delaware limited liability company
STAG Loudon, LLC, a Delaware limited liability company
STAG Garland 2, LP, a Delaware limited partnership
STAG Laurens, LLC, a Delaware limited liability company
STAG Lancaster, LLC, a Delaware limited liability company
STAG Grand Rapids, LLC, a Delaware limited liability company
STAG Burlington 2, LLC, a Delaware limited liability company
STAG Biddeford, LLC, a Delaware limited liability company
STAG Fairfield 3, LLC, a Delaware limited liability company
STAG Mascot 2, LLC, a Delaware limited liability company
STAG Erlanger, LLC, a Delaware limited liability company
STAG Gahanna, LLC, a Delaware limited liability company
STAG Norton, LLC, a Delaware limited liability company
STAG Visalia, LP, a Delaware limited partnership


C-2-33

--------------------------------------------------------------------------------





STAG NC Holdings, LP, a Delaware limited partnership
STAG NC GP, LLC, a Delaware limited liability company
STAG TX Holdings LP, a Delaware limited partnership
STAG Sparks 2, LLC, a Delaware limited liability company
STAG Hazelwood, LLC, a Delaware limited liability company
STAG Portland, LLC, a Delaware limited liability company
STAG East Windsor, LLC, a Delaware limited liability company
STAG Yorkville, LLC, a Delaware limited liability company
STAG Rockwall, L.P., a Delaware limited partnership
STAG Lebanon, LLC, a Delaware limited liability company
STAG York, LLC, a Delaware limited liability company
STAG Mooresville 2, LP, a Delaware limited partnership
STAG GI O’Fallon, LLC, a Delaware limited liability company
STAG GI Vonore, LLC, a Delaware limited liability company
STAG GI Streetsboro, LLC, a Delaware limited liability company
STAG GI Salem, LLC, a Delaware limited liability company
STAG GI Goshen, LLC, a Delaware limited liability company
STAG GI Madison, LLC, a Delaware limited liability company
STAG GI Mooresville, LLC, a Delaware limited liability company
STAG GI Walker, LLC, a Delaware limited liability company
STIR Lansing, LLC, a Delaware limited liability company
STAG Louisville, LLC, a Delaware limited liability company
STAG North Jackson, LLC, a Delaware limited liability company
STAG Fort Worth, LP, a Delaware limited partnership
STAG TX GP, LLC, a Delaware limited liability company


C-2-34

--------------------------------------------------------------------------------





STAG NC GP 2, LLC, a Delaware limited liability company
STAG GI Cleveland, LLC, a Delaware limited liability company
STAG GI Rogers, LLC, a Delaware limited liability company
STAG West Columbia 3, LLC, a Delaware limited liability company
STAG IND Stafford, LP, a Delaware limited partnership
STAG IND El Paso 6, LP, a Delaware limited partnership
STAG IND Houston 9, LP, a Delaware limited partnership










C-2-35

--------------------------------------------------------------------------------






SCHEDULE 9.7

[FORM OF] GUARANTOR RELEASE


[DATE]


Reference is made to the Note Purchase Agreement, dated as of April 10, 2018 (as
from time to time amended, the “Note Purchase Agreement”), among STAG
Industrial, Inc., STAG Industrial Operating Partnership L.P. and the respective
Purchasers named therein. Capitalized terms used herein, but not defined herein,
shall have the meanings ascribed to them in the Note Purchase Agreement.


Solely in reliance upon the Officer’s Certificate received from the Issuer
pursuant to Section 9.7(b) of the Note Purchase Agreement, the undersigned
Purchase hereby confirms, pursuant to Section 9.7(b) of the Note Purchase
Agreement, the release of [INSERT NAME(S) OF RELEASED GUARANTORS] as Guarantors
under the Note Purchase Agreement.


In witness whereof, the undersigned Purchaser has executed this Guarantor
Release as of the date first set forth above.


[INSERT PURCHASER
SIGNATURE BLOCK]




SCHEDULE 9.7
(to Note Purchase Agreement)